Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.260 Page 1 of 44



    1                        TINITED STATES DISTRICT COURT
    2                    SOUTHERN      DISTRICT OF CALIFORNIA
    3

    4
    5     WILLIAM   MCGEE,                       )




    6                  Pl-aintif f ,

    7          vs                                       Case No.   3   :19-cv-00513
                                                        MMA (WVGx)
    B     MERCEDES-BENZ      USA, LLC, and
          DOES 1- through     10,               )

    9     inclusive,                            )

                                                )

   L0                  Defendants.              )




   Ll-
   t2
   1-3

   t4                         DEPOSITION OF ARLENE MCGEE
   1-5                          Carl-sbad, Calif ornia
   L6                        Wednesday, September 4, 201-9
   1,7

   L8
   1"9

   20
   21-    Reported by:
   22    BARBARA  A. BAKER
   23    RPR, CSR No. 13033
   24    'Job No. 3500380
   25    Pages 1 - 96

                                                                          Page 1
                                    Veritext Legal Solutions
                                         866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.261 Page 2 of 44



            I                 UNITED STATES DISTRICT COURT                           I                    INDEX
                                                                                     2                                      page
            2                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                     3   EXAMINATION BY MR. GRECO                                        6
            3                                                                     4
            4                                                                        5              EXHIBITS
            5    WILLIAM MCGEE,                                                      6   NUMBER            DESCRIPTION PAGE
                                                                                  '7     Exhibit I Amended Notice ofTaking Videotaped 17
                                           )
                                                                                                   Deposition of Nonpar5, Witness Arlene
            6              Plaintiff,          )                                     8             McGee and Demand for Production of
                                           )                                                       Documents and Things
            7 vs.          ) Case No. 3:19-cv-00513                               9

                         ) MMA (WVGx)                                            l0
                                                                                         Exhibit   2 Plaintiffs   documents produced per
                                                                                            Exhibit I category requests
                                                                                                                                                   t7
        8 MERCEDES-BENZ USA, LLC, and )                                          I I Exhibit 3 Pre-invoice Accounting               l4l,
          DOES I through 10,
                                                                                                                              685          dated        49
                                 )                                                                 1213012015, Bates   MBUSA 000009
        9 inclusive,         )                                                   t2
                         )                                                          Exhibit 4 Invoice Accounting 688866, dated                      5l
       l0     Defendants. )                                                      13        2/22/l6,Bates MBUSA 000010
                                                                                 14 Exhibit 5 Invoice Accounting 690344, dated                      s4
                                         I                                                 3/15/2016, Bates MBUSA 000011
       il                                                                        l5
       t2                                                                           Exhibit 6 Invoice Accounting 691945, dated                      55
       l3                                                                        16        4/612016, Bates MBUSA 000012 - 000014

       l4                                                                        l7 Exhibit 7 Pre-lnvoice Accounting 693042, dated                      60
                                                                                          4/22/ I 6, Bates MBUSA 0000 I 5 - 0000 I 6
       l5                                                                        l8
       t6                                                                                Exhibit8 Invoice Accounting 705072, dated                 63
       l7             Deposition of ARLENE MCGEE, taken on behalf        of      19            10/07116, Bates MBUSA 000019

       I 8 Defendant at 701 Palomar Airport Road, Suite 250,
                                                                                20 Exhibit 9 Invoice Accounting'7 06559, dated                     64
                                                                                               l0/28116, Bates MBUSA 000020 - 000021
       19 Carlsbad, California, beginning at 10:24 a.m. and ending              2l
       2O ar12:36 p.m. on September 4,2019, before BARBARA A.                      Exhibit l0 Invoice 720159, dated03/16/17,                       65
       21 BAKER, Cerlified Shorthand Reporter No. 13033.                        22        Bates MBUSA 000022 -000024
       22                                                                       23 Exhibit I I Invoice 732089, dated ll/02/2017,                    66
                                                                                          Bates MBUSA
       23
                                                                                24
       24                                                                                Exhibit l2 Invoice Accounting 736234, l/05/18,                 76
       25                                                                       25              Bates MBUSA 000034 -037
                                                                        Page2                                                                                  Page 4

            1   APPEARANCES:                                                      I                         EXHIBITS
        2                                                                                                     (Continued)
        3       For Plaintiff:
                                                                                 2
        4              LAW OFFICES OF WILLIAM         R. McGEE
                       BY: DEANNAM.WALLACE                                       J       NUMBER                         DESCRIPTION                          PAGE
        5             Attomey at Law                                             4       Exhibit 13 Invoice Accounting 744427, dated                           81
                      701 Palornar Airport Road                                                 5/08/2017 , Bates MBUSA 00005 I
        6             Suire 250                                                  5
                      Crlsbad, Califomia 9201 I                                    Exhibit l4 Invoice Accounting 744815, dated                                 82
        7             760.438.t047
                                                                                 6        5/14/2018, Bates MBUSA 000052
                      760.438.1056 Fax
        8             deamalemonlaw@gtnail.com
                                                                                 7 Exhibit 15 Invoice Accounting 745770, dated                                 83
        9                                                                                 512312018, Bates MBUSA 000053
                For Defendant:                                                   8
       l0                                                                                Exhibit I 6 Invoice Accounting 7 49 47 4, 7 / 17 I 18,                85

       ll
                      LEHRMAN LAW GROUP
                      BY: ANTHONY PAUL GRECO
                                                                                 9             Bates MBUSA 000054 - 55
                      Attomey at Law
                                                                                l0       Exhibit 17 Hoehn Motors Work Order 680597,                             88
       t2             l2l2l      Wilshire Boulevard
                                                                                                l/10/19, Bates MBUSA 000065 - 068
                      Suite 1300                                                lt
       l3             Los Angeles, Califomia 90025                              t2
                      3t0.917.4500                                              l3
       t4             310.917.5677 Fax                                          t4
       t5
                                                                                15
                Also Present:
       l6
                                                                                t6
                      WILLIAM R. McGEE                                          l7
       l7                                                                       l8
       l8                                                                       t9
       l9                                                                       20
       20                                                                       2t
       2t
                                                                                22
       22
       23
                                                                                23
       24                                                                       24
       25                                                                       25
                                                                       Page 3                                                                                  Page 5


                                                                                                                                                    2(Pages2-5)
                                                                 Veritext Legal Solutions
                                                                      866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.262 Page 3 of 44



           1         Carlsbad, California, September 4, 2019,                           I noes as opposed to nods and shaking ofthe head. Okay?
           2                     10:24 a.m.                                             2 A Yes.
           3                                                                            3 Q By the same token -- I've taken several of
           4                                                                            4   these. And a lot of times people want to describe some
           5                     ARLENE MCGEE,                                          5   of the problems they may have had with a vehicle by
           6     Having been first duly sworn, testifies as follows:                    6   bouncing up and down in their chair to show the car was
           7                                                                            7 shaking, or they want to, you know, point to let me know
           8                     EXAMINATION                                            8 which light inside of the car wasn't working.
           9 BY MR. GRECO:                                                              9        Those things the court reporter cannot take
       I0        Q    Okay. Can you please state and spell yout name                10 down. So we're looking for your best verbal description
       1   1 for   the record.                                                      I 1 of any problems you might have had with the vehicle in
       12 A          Arlene McGee, A-r-l-e-n-e, M-c-G-e-e.                          12 this case. Okay?
       13 Q          All right. Mrs. McGee, my name is                              13 A           Okay.
       14 Anthony Greco. I'm an attorney for Mercedes-Benz                          14 Q          Ifyou    don't understand a question that I've
       15 U.S.A,, LLC.                                                              15 asked you at any point, just let me know, and I will do
       16 And we're here to take your deposition                                    16 my bestto rephrase it. Okay?
       l7 regarding a lawsuit that your husband, Bill McGee, filed                  l7         A Okay.
       l8 against Mercedes-Benz U.S.A. LLC.                                         l8         Q However, if you don't tell me that you did not
       19 Have you ever had your deposition taken before?                           19 understand the question, I'm going to proceed           as   ifyou
       20 A Yes.                                                                    20 understood it fully. Okay?
       2l Q When was that?                                                          21 A          Okay.
       22 A Probably 2010,2000- --                                                  22 Q     There will be times today when I will ask you
       23 probably 2010 -- 'l I - 2011, I'm sure.                                   23 for your best estimate. And I'm entitled to your best
       24 Q Without getting too specific for me, what kind                          24 estimate, but you're not required to guess. And I don't
       25 of     case was that?                                                     25 want you to.
                                                                           Page 6                                                                      Page 8


           I A       Divorce.                                                           1        The typical example that I use to try and show
           2 Q       All right. Well, since it's been   a   while since                 2 people the difference between a guess and an estimate is
           3   you've had your deposition taken, I'm still going to run                 3 this: If I were to ask you how much money you have in
           4   through some of the ground rules that    will, hopefully,                4 your wallet right now, you'd probably be able to think
           5   make this go a little more smoothly and get us all out                   5 back to the last time you went to an ATM, the stuff
           6   of here in an efficient manner. Okay?                                    6 you've bought between then and now, and give me a
           7 A       Em-hmm.                                                            7 reasonable idea of how much money is in your wallet
           8 Q       All right.   The first thing I need you to                         8 based oflthat information.
           9   remember is that, although this is somewhat informal,                  9        However, if I asked you to tell me how much
       l0                            Mr. McGee's office instead of
               and we're sitting here in                                            l0 money is in my wallet right now, you have no idea the
       1I  in a courl of law, the oath that you just took is the                    I I last time I went to an ATM. You don't know the kind of
       12 same oath that you would take in front ofajudge and a                     I2 stuff that I bought between then and now. In fact, you
       13 jury.                                                                     13 don't even know if I have a wallet.
       14 It carries with it the same obligation to tell                            14 So that would be a complete guess because it
       l5 the truth and the same penalty ofperjury should you                       l5 would be based on no information at all.
       16 not.                                                                      16 Do you understand that difference between a
       17 Do you understand that?                                                   17 guess and an estimate?
       18 A Yes.                                                                    18 A          Yes.
       19 Q The second most impofiant thing I need you to                           19 Q          This isn't an endurance test. It's not   a

       20 remember is that the court reporter is writing down                       20 marathon. If you ever         need a break,   just let me know,
       21 everything that you and I say. So it's very important                     2l and we can go ahead and take that break. All right?
       22      that you and   I take turns when we're speaking. Okay?               22 A Okay.
       23 A          Yes.                                                           23 Q After the deposition, you will get a booklet
       24 Q     lt's also very important that you give us                           24      that contains a transcript of the deposition. At that
       25 velbal responses today. So we're looking for yeses and                    25 time, you're going to have an oppoftunity to make any
                                                                          Pagel                                                                        Page 9


                                                                                                                                         3(Pages6-9)
                                                                Veritext Legal Solutions
                                                                     866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.263 Page 4 of 44



            I changes that you think are necessary.                                       I remember.
            2     However, I caution you that if you make any                             2     MR. McGEE: HR maybe?
            3 significant changes, such as changing a yes to a lto,                       3     THE WITNESS: HR. What was I doing?               I'm
            4 that's something that myself ol Mercedes-Benz' other                        4 thinking accounting.
            5 attorneys can comment on. And it may affect your                            5 BYMR.GRECO:
            6 credibility such at the time of trial.                                      6 Q      All right.   Where were you working at? By HR,
          7      Do you understand that?                                                  7   you mean human resources; right?
          8 A Yes.                                                                     8 A Yes.
          9 Q Okay. Have you taken any medication in the                               9 Q Where were you working in human resources?
        l0 last 24 hours that might impair you ability to recall or                   l0 A Unite Eurotherapy. It's Euro -- Unite, and
        I I remember events in this case?                                             I1 then Eurotherapy.
        12 A No.                                                                      12 Q     How long have you been working with Unite
        13 Q Have you taken any drugs or alcohol in the last                          13 Eurotherapy?
        14 24 hours?                                                                  14        A Three years.
        15 A         Yes.                                                             15        Q What was your title at Unite Eurotherapy?
        16 Q         Would the drugs ol alcohol that you've taken                     16        A Human resources manager.
        17 impair your ability to remember the events of this       case?             17        Q Did you have any otherjobs in the last five
        18 A No.                                                                      18 years?
        19 Q Okay. Is there any reason            why we can't go                    19        A Yes.
        20 forward today with your         best testimony?                           20        Q All right. What other jobs?
        21 A No.                                                                     2l        A I worked at the Loft Hair Design.
        22 Q Do you have any questions for me before we                              22        Q When were you working at the Loft Hair Design?
        23 begin?                                                                    23        A From 2011to2015.
        24 A No.                                                                     24        Q What were you doing there?
        25 Q What's your date of birth?                                              25        A Management.
                                                                         Page   l0                                                                 Page 12

         1 A 1t25t70.                                                                 I        Q The entire time from 201 I to 2015?
         2 Q And what's the highest            level of education that                2        A Yes.
         3   you've attained?                                                         3        Q Where is the Loft Hair Design located?
        4       A Some college.                                                       4        A It is no longer in existence,
        5       Q Where did you attend college?                                       5        Q When it was in existence, when you were working
        6       A I went to Long Beach State.                                         6    there, do you recall where it was located?
        7       Q Did you study anything in particular there, or                      7 A         It was located in Escondido and then moved to
        8    was   itjust general ed- --                                              8    Carlsbad.
         9 A Just general.                                                             9 Q Do you recall the exact address?
       l0 Q Have you ever done any coursework related to                             l0 A In Escondido, I think it was 106 West Grand
       1 I the repair and maintenance of automobiles?                                I I Avenue, Escondido, 92025. Not positive of Carlsbad. We
       12 A No.                                                                      l2    weren't there very long before it closed.
       13 Q Do you evel'work on automobiles in your free                             13 Q         Okay. What about Unite Eurotherapy, what was
       14 time?                                                                      14 the business address?
       15 A No.                                                                      15 A         It moved, also, to -- I don't know the number.
       16 Q Do you ever perform any ofthe maintenance                on              l6    But it was Whiptail Loop, Carlsbad.
       17 any ofthe cars that you've owned, such as checking the                     17 Q         Okay. Was it at the Whiptail Loop address the
       l8 oil, rotating the tires; anything like that?                               18 entire time you were working there?
       t9    A No.                                                                   19 A No.
       20    Q Are you currently employed?                                           20 Q         Do you recall any other addresses it was at?
       2t      A No.                                                                 2l A         It was in Carlsbad. I cannot remember the
       22      Q When was the last time you were employed?                           22 exactaddress.
       23      A November of '18.                                                    23 Q         Does that cover all the places you've worked
       24      Q What were you doing then?                                           24 from 2011 up until you left Unite Eurotherapy in 2018?
       25      A I was doing -- I'm not even sure why I can't                        25 A         Yes.
                                                                     Page I I                                                                      Page 13

                                                                                                                                 4 (Pages 10           -   13)
                                                             Veritext Legal Solutions
                                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.264 Page 5 of 44



        I Q       What's your cul'rent home address?                              I ANo.
        2 A        106 -- sorry. 160l -- I get so nervous.                        2 Q If I had a pie chart which showed me the
        3 Sorry. South Pacific Street, 82, Oceanside,        California,          3   percentage of different drivers for the subject vehicle,
        4 92054.                                                                  4   what percentage would be you and what percentage would
        5 Q Who lives with you there?                                             5   be other people?
        6 A My husband, William McGee.                                            6      A It would be, I would say, 90 percent me.
        7 Q Anyone else?                                                          7      Q And who makes up the other l0 percent?
        8 ANo.                                                                    8      A My husband. My mom might get a half a percent.
        9 Q Do you have any children that are driving            age              9      Q So probably about 9.5 percent to Mr. McGee and
       l0 or older?                                                           l0      maybe .5 percent for your mom?
       11 A Yes.                                                              l1         A Yes.
       12 Q How many?                                                         12         Q And what is your mom's name?
       13 A Two.                                                              13         A Margie Chavez, C-h-a-v-e-2.
       14 Q Where do they live?                                               14         Q ls it Margie, M-a-r-g-i-e?
       15 A One lives in Vista. The other lives in                            15         A Correct.
       16 Chattanooga, Tennessee.                                             16         Q Do you know Margie's address?
       17 Q       What's the name of the child that lives in                  17         A Yes. 1846 Amie, A-m-i-e, Court, San Marcos,
       18 Chattanooga?                                                        18 California,92069.
       19     A   Alexandra Pankey, P-a-n-k-e-y.                              19 Q          Mrs. McGee, please don't be offended. I have
       20     Q   And how long has she been in Chattanooga?                   20 to ask this question of everybody.
       2l     A   Since March of '19.                                         2l  Have you ever been convicted ofa felony?
       22     Q   Have you lived at the 1601 South Pacific                    22 A No.
       23   address for the last ltve years?                                  23 Q Allright.
       24 A No.                                                               24 MR. GRECO: Let's go ahead and mark, as
       25 Q Where did you live before the South Pacific                       25 Exhibit      1, the Amended     Notice of Taking the Deposition
                                                                    Page 14                                                                   Page 16


        1   Street address?                                                       I of Arlene McGee.
        2     A   In Poway.                                                       2      (Exhibit I marked)
        3     Q   And do you recall the exact address?                            3 BYMR.GRECO:
        4     A   I don't. It's Cascade Crossing, Poway.                          4 Q Mrs. McGee,           have you ever seen this document
        5     Q   All right.   Does the Cascade Crossing address                  5 before?
        6 and the curent address at South Pacific Street -- does                  6 ANo.
        7 that cover all the places that you've lived while you've                7 Q Okay. Well, this is the Notice of Deposition.
        8 been driving the subject vehicle?                                       8 It tells you, you know,     the date, time, and where we're
        9        When I say the "subject vehicle," I'm referring                  9 taking the deposition.
       10 to the Mercedes-Benz C350 that is the subject of this               l0           But also included in it, if you turn to
       1l lawsuit.                                                            1l      Roman Numeral No.      II, it   says "Documents requested to be
       12 Do you understand that?                                             l2      produced."
       13 A Yes.                                                              13 A          Okay.
       14 Q Okay. Does the South Pacific address and the                      14 Q          All right.   So along     with the Notice of
       l5 Cascade Crossing address cover all the places you've                I   5 Deposition, there is also a request that you bring with
       16 lived while driving the subject vehicle?                            16 you some documents related to the vehicle.
       17 A       Yes.                                                        17           And I understand that those documents have been
       l8 Q       We had talked about Alexandra moved to                      l8      produced in this stack.
       19 Chattanooga in March.                                               19           MR. GRECO: Which I'm going to go ahead and
       20 A       Correct.                                                    20 mark      as Exhibit 2.
       21 Q       What's the name of your other child that lives              2l           (Exhibit 2 marked)
       22 in Vista?                                                           22 BYMR,GRECO:
       23 A       Serena, S-e-r-e-n-a, Percy.                                 23 Q And so Exhibit 2 contains the documents that
       24 Q       To your knowledge, has Alexandra or Serena ever             24 werc produced on your behalfby your counsel today. And
       25 driven the subject vehicle?                                         25 all I want to do right now is run through the various
                                                                    Page 15                                                                  Page   l7

                                                                                                                                 5 (Pages 14   - 17)
                                                         Veritext Legal            So   lutions
                                                                   866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.265 Page 6 of 44



           I   categories ofdocuments and see ifthere is anything                   I     Q      So there was never a time that you took   it in,
           2   that you can think of that might exist beyond what was               2   and nobody handed you anything to document that you
           3   already ploduced to us today. Okay?                                  3   visited there?
           4        All right. The first category asks for all                      4 A          Well, I guess when I go in to get my tires
           5   writings regarding the acquisition ofthe subject                     5 filled.      And they said that they don't give me anything.
           6   vehicle.                                                             6 Q          Okay. Do you recall how many times you brought
           7        | did   see that the sale contract is sort   ofthe              7   the vehicle in to have air put in the tires? Maybe your
           8 first set of documents here. And it looks like there's,                8   best estimate would be appropriate here.
           9 I guess, a vehicle transfer form and agreement to                       9 A I would say at least six times.
       l0 furnish insurance.                                                       10 Q Did you always take it to Mercedes-Benz in
       I1      Are these all the documents that you have in                        I I Escondido for that?

       l2 your possession, custody, or control related to                          12 A No.
       l3 acquisition ofthe vehicle?                                               13 Q Didyouevertake ittoEscondido forthat?
       14 A All right. Can you repeat what -- which ones I                         14 A Yes.
       15 arn supposed to have?                                                    15 Q What were the other dealerships that you took
       16 Q So I was.iust wondering if in this stack you                           16 it to, that you can recall?
       l7 produced to us everything that you have that's related                   l7 A Carlsbad.
       l8 to your - well, I suppose it's your husband's purchase                   l8 Q Is that Hoehn Motors?
       l9 ofthe vehicle.                                                           19 A Ibelieveso.
       20 But I just wanted to know if there's anything                            20 Q Do you recall how many times you've taken it to
       2   1   else you can think of that you guys received at the time            2l Escondido versus Hoehn Motors?
       22      that you bought the vehicle other than what's in this               22 A Hoehn, I've only taken it once.
       23      stack ofdocuments here.                                             23 Q Okay. So your best estimate is five times to
       24 A          I don't believe   so.                                         24 Escondido        and the one time to Hoehn?
       2s Q          Okay.                                                         25 A          Corect.
                                                                         Page 18                                                                    Page20

           I         MS. WALLACE; Can we go off the record real                     1 Q          Okay. I think before I asked for writings
           2   quick?                                                               2   related to the condition of the vehicle. I'm assuming
           3         MR. GRECO:           Sure.                                     3   that that generally is the repair orders we already
           4         (Recess)                                                       4   have.
           5         MR. GRECO: Go back on.                                         5           But one -- some other things that are included
           6 BYMR.GRECO:                                                            6   in writings are things like photographs, videos ofthe
           7 Q All right. So the second category asks for all                       7   vehicle.
           8 writings related to the maintenance and repair of the                  8           Do you have any photographs or videos ofthe
           9 vehicle.                                                               9   vehicle?
       l0                                 number of repair
                     I notice that there were      a                               10 A No.
       l1 orders from Mercedes-Benz of Escondido.                                  1l Q Okay. I believe     in here I did see documents
       12 Have you produced to your counsel and to us                              12 regarding insurance coverage. I don't think I did.
       13 today all ofthe repair records that you have for the                     13           Is the vehicle currently insured?
       14 subject vehicle?                                                         14     A Yes.
       15 A Ibelieveso.                                                            15     Q Okay. What is the insurance company?
       16 Q Okay. Did you ever take the vehicle to any                             16     A Triple A.
       17 non-Mercedes-Benz dealership for any work?                               17     Q Okay.
       18 A No.                                                                    18
                                                                       MR. GRECO: Counsel, do you have any objection
       19 Q You never took it to a Jiffy Lube or anything 19 to producing a copy ofthe insurance card that shows the
       20 like that?                                           20 insurance covering the subject vehicle in the next two
       21 A No.                                                2l weeks?
       22 Q Did you receive some kind of paperwork every 22 MS. WALLACE: No.
       23 time that you brought the vehicle to a Mercedes-Benz 23      MR. GRECO: Okay.
       24 dealership?                                          24 BYMR,GRECO:
       25 A           Yes.                                                         25 Q          Has the vehicle ever been in an accident?
                                                                         Page 19                                                                    Page21

                                                                                                                                    6 (Pages   l8 - 2l )
                                                                  Veritext Legal Solutions
                                                                         866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.266 Page 7 of 44



        I ANo.                                                                        I   within two weeks or so, you guys will go ahead and shoot
        2 Q Okay.       And when I say "accident," sometimes                          2   those over ifshe actually does have any?
        3   people assume that I mean that, you know, one car coming                  3         MS. WALLACE: Yes.
        4   into contact with another.                                                4 BYMR.GRECO:
        5           In that, I also include anything that might                       5 Q       Do you ever exchange any e-mails with the folks
        6   have caused damage to the vehicle, such as backing into                   6   at the dealerships?
        7   a   mailbox or something like that that required repair.                  7 A I don't believe so.
        8         So has it ever been in that kind ofan                               8 Q Okay.
        9   accident?                                                                 9  MR. GRECO: So can we just reach the same
       10 A No.                                                                   l0      agreement that Mrs. McGee     will   check her e-mail to see
       1l Q Okay.             Category 6 asks about writings relating             II if     she's got anything?
       12 lo any non-conformities that you contend are in the                     12            MS. WALLACE: Yes.
       l3 vehicle for the sake oftoday.                                           13            MR. GRECO: Okay.
       14 Let's just say non-conformity is any problem                            14 BY MR. GRECO:
       l5   you might have had with the car.         I   assume that includes     15 Q          All right. Any    other written correspondence
       16 the repair orders that we've already           seen.                    16 thatyoucanthinkofl
       17           Do you have any other writings that you can                   17 A No.
       18 think of that might describe any of the problems you                    l8 Q Okay. My understanding               is that the vehicle was
       l9 have had with the car such as e-mails, correspondence                   l9      paid forupfront.
       20 with the dealership? Anything like that?                                20 Do you have the same understanding?
       2l A No.                                                                   2l A Yes.
       22 Q Category             7 asks for all writings related to               22 Q Okay. So you personally haven't made any
       23 communications with Mercedes-Benz USA, LLC.                             23 payments on the vehicle; right?
       24     Now, I want to draw a slight distinction here.                      24 A          Right.
       25 Mercedes-Benz USA, LLC, is a completely different entity                25 Q          And the payment upfront was made by Mr. McGee;
                                                                         Page22                                                                  Page24

        I   than any ofthe dealerships that you might have dealt                      I right?
        2   with.                                                                     2 A Correct.
        3           Did you ever have any written communications                      3 Q Has the vehicle ever had to be towed?
        4 with anyone        at Mercedes-Benz USA, LLC?                               4 ANo.
        5 ANo.                                                                        5 Q Was there ever a time that you had to pay for a
        6 Q All right. So Category              8 asks the same                       6   rental car out ofyour own money?
        7   questions about written communications with any                           7 ANo.
        8   dealerships. I think we already covered this.                             8 Q Was there ever a time that you asked a
         9      But did you ever have any text messages or                            9   Mercedes-Benz dealership for a loaner car and you did
       l0 anything with service advisors or people like that from                 l0      not get one?
       1 I the dealership?                                                        1l A No.
       l2 A Yes.                                                                  12 Q Did you have any aftermarket               equipment
       13 Q Okay. I think -- let me ask you this: Have                            13 installed on the vehicle?
       14 you - do you currently have any text corespondence                      14        A No.
       15 with any ofthe service advisors at the dealership?                      15        Q Did you have the windows tinted?
       16 A Like on my phone or am I curently texting                             16        A No.
       17 with?                                                                   17        Q You don't have any fancy spinning rims on the
       18 Q Onyourphone, doyoustillhaveanytext                                    18 car?
       l9 messages that you might have exchanged with the                         19        A No.
       20 dealership?                                                             20        Q Have you tried to sell the vehicle?
       21 A It is possible.                                                       2l        A No.
       22 Q Okay.                                                                 22        Q Have you gone on Kelley Blue Book or any other
       23 MR. GRECO: So can we just reach an agreement                            23 website to look     at what the current value of the vehicle
       24   that Mrs. McGee       will go   ahead and look on her phone, see      24      is?
       25 if    she's   still got anything, and the same agreement that           25 A          No.
                                                                        Page23                                                                   Page 25


                                                                                                                                  7 (Pages 22 - 25)
                                                                 Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.267 Page 8 of 44



           I Q       Do you have a California driver's license?                       I   Jeep and the subject vehicle changed at all over the
           2 A       Yes.                                                             2   time that you've owned the subject vehicle, or has it
           3 Q       How long have you had a California driver's                      3   always been about 90/10?
           4   license for?                                                           4 A          It definitely changes depending on what we're
           5 A Since I was 16.                                                        5   doing.
           6 Q Okay. Are you licensed to drive in any other                           6 Q          Okay. And so what kind of circumstances would
           7   states?                                                                7   make it change?
         8 ANo.                                                                       8 A      Well, when we had our dog, it was more
         9 Q Other than the divorce proceedings we already                            9   comfortable or if I'm driving more people, I would take
       l0 talked about, have you been involved in any other                       l0      the Jeep.   If   we were moving, I was always driving the
       l l lawsuits?                                                              II Jeep.
       12 A No.                                                                   12 Q All right. Any other vehicles that you drive,
       13 Q Have you ever asked a manufacturer to                                 l3 other than the Jeep and the subject vehicle?
       I   4   repurchase or replace a vehicle that you owned before?             14 A No.
       15 A No.                                                                   15 Q Any other vehicles during the entire time that
       16 Q To your knowledge, has anyone in your immediate                       I   6   you have owned the subject vehicle that you have driven,
       l7 family , any brothers, sisters, your husband or your                    17 otherthantheJeep?
       1   8   children asked for a manufacturer to repurchase or                 18 A No.
       19 replace a vehicle?                                                      19 Q Okay. Howaboutbefolethepurchaseofthis
       20 A No.                                                                   20 subject vehicle, what were you driving?
       2l Q Before driving -             well, actually, let me ask               2l        A AToyotaSolara.
       22      you this   first: Do you have any other vehicles     that you      22        Q Do you recall the year ofthat car?
       23 drive other than the subject vehicle?                                   23        A That was -- I think it was a 2005.
       24 A Yes.                                                                  24        Q Did you purchase or lease it?
       25 Q Okay. What other vehicles                do you drive                 25        A Purchase.
                                                                         Page26                                                                     Page 28


           1 curently?                                                                I Q Did you purchase it new?
           2     A   We have a Jeep Cherokee.                                         2 A Yes.
           3     Q   Do you know the year ofthe car, the Cherokee?                    3 Q So would you have purchased it sometime
           4     A 2012.                                                              4   around 2004? 2005?
           5     Q Did you purchase      that car?                                    5 A       Yes.
           6     ANo.                                                                 6 Q       Do you recall having any particular problems
           7     Q Did your husband purchase it?                                      7   with the Toyota Solara?
           8     A Yes.                                                               8 ANo.
           9     Q With the same pie chart for the Jeep Cherokee,                     9 Q How about the Jeep, have you had any particular
       I   0   what percentage of driving would be you, and what                  10 problems with that vehicle?
       II percentage of driving would be other people?                            ll A No.
       12 A I would say I probably drive it 20 percent of                         12 Q What                about before the Toyota Solara, do you
       13 the time, and my husband would drive it 80 percent.                     l3      recall what you were driving?
       14 Q All right. And for sticking with my pie chart,                        14 A Too many cars.
       I5      because I love my pie charts, your personal driving,               15 Q Okay. Let's just put a pin in 2005.
       I6      what percentage ofyour personal driving is the subject             16 Were there any other vehicles that you were
       I7      vehicle and what percentage of it is other vehicles?               17 dliving, other than the Toyota Solara, the Jeep
       l8        A
                I would say 90 percent would be the Mercedes                      18 Cherokee, and the subject vehicle, between 2005 and
       19 and l0 percent is the Jeep.                                             19 today?
       20 Q And have you owned that Jeep the entire'-                             20 A No.
       2 I well, have you and your husband owned that Jeep the                    2l Q Have you had any other Mercedes-Benz                 vehicles
       22      entire time that you've had the vehicle that's the                 22      other than the subject vehicle?
       23 subject of this lawsuit?                                                23 A No.
       24 A Yes.                                                                  24 Q Canyouthinkofany                   carsthatyou'vedriven
       25 Q Has the percentage ofyour driving              between the            25 where you had, you know, what you would consider to               be
                                                                         Page27                                                                     Page29

                                                                                                                                   8 (Pages 26 - 29)
                                                              Veritext Le gal Solutions
                                                                        866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.268 Page 9 of 44



        1 significant problems with them when you       had to take     it               I     A No.
        2   into the shop a lot?                                                         2     Q Okay. Did you take the vehicle for a test
        3        MS. WALLACE: Ever?                                                      3   drive?
        4 BYMR.GRECO:                                                                    4     A No.
        5 Q      Ever. Anything that sticks out in your mind.                            5     Q Did you take any vehicle for a test driver?
        6 A      Unfortunately, I had a fun Alfa Romeo, and that                         6     A Any vehicle at Mercedes-Benz or . .     .


        7 was  just problematic all the time.                                            7     Q Yeah, on that day. Sometimes -- the reason I
        8 Q Okay. Was it under waffanty when you were                                    8 ask that is because sometimes people take the actual        car
        t having problems with it?                                                       9 that they're buying, but sometimes they give them a
       l0 A No. We bought it used.                                                   l0 different car that's a similal car, but it's not the
       II   Q Okay. Any other problems stand out to you in                           I I right color or whatever.
       12 particular?                                                                12 So what I want to know is, you know, did you
       13 A       The water pump, because nobody carried     it.   So                l3 drive another C350?
       14 it took like three weeks to get.                                           14 A No.
       15 Q Anything else?                                                           15 Q Did you drive any cars when you were at the
       16 A No.                                                                      16 dealership to purchase the subject vehicle?
       17 Q Do you have an estimate for about how long ago                           1'7 A No.
       18 you had the Alfa Romeo?                                                    l8 Q Doyouknowifyourhusbandtookthe subject
       19 A Probably about 2000.                                                     l9 vehicle for a test drive?
       20 MR. McGEE: I'm guessing that's not the one                                 20 A Yes.
       2l question you wanted to ask.                                                21 Q Did you ride along with him?
       22 BYMR.GRECO:                                                                22 A No.
       23 Q All right. Because I think it's a better copy,                           23 Q Do you know if anyone rode along with him?
       24 I'd like to stick with Exhibit 2 to look at the purchase                   24 A No.
       25 contract.                                                                  25 Q Do you recall the sales representative that you
                                                                    Page 30                                                                           Page32

        I        So   ifyoucouldturn backto Exhibit2. AndI                               1 guys were working with?
        2   think we already discussed that your husband purchased                       2 A l remember him. I wouldn't remember his name.
        3   the vehicle; right?                                                          3 Q Okay. Was there any particular features of the
        4 A       Correct.                                                               4   C350 that were important to you in making the decision
        5 Q       All right.   Where you with him at the time that                       5   to buy lhat car?
        6   the vehicle was purchased?                                                6 A Yes. Itjusthadtobecute.
         7 A Yes.                                                                     7 Q It's a coupe; right?
         8 Q All right. Do you recall around when that was?                           8 A Yes.
         9 A Yes. It was December 3lst of '15.                                        9 Q Did you look any other brands ofvehicles,
       l0 Q And if you look at the third page of Exhibit 2,                          l0 other than Mercedes, before making a decision to
       I I the very bottom, it has a date of l2l29ll5.                               I   1   purchase this one?
       12 Does December 29th sound about right?                                      12        A   Yes.
       13 A Yes.                                                                     13        Q   What other types vehicles did you look at?
       14 Q Al1 right. At least it was somewhere around                              14        A   Audi's and Cadillac.
       15 that time?                                                                 15        Q   Is there any reason why you chose Mercedes-Benz
       16 A Uh-huh.                                                                  16 over Audi or a Cadillac?
       l7 Q Okay.                                                                    17 A My husband.
       18 MS. WALLACE: Is that a yes?                                                18 Q What do you mean by that?
       19 THE WITNESS: Yes.                                                          19 A I'm -- I honestly just want a car that's really
       20 BYMR.GRECO:                                                                20 cute and      safe and easy to   drive. So I don't know much
       21 Q       Were you with your husband when he purchased                       2l      about cars, and I get nervous test-driving them. So I
       22 thevehicle?                                                                22      just left it to him.
       23 A Yes.                                                                     23 Q Okay.
       24 Q Did you participate in the negotiations       for the                    24 A Keep me safe, make it cute.
       25 vehicle price at all?                                                      25 Q Do you know what the current mileage               on the
                                                                    Page     3   I                                                                    Page 33


                                                                                                                                    9 (Pages 30 - 33)
                                                         Veritext Legal Solutions
                                                               866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.269 Page 10 of 44



         I vehicle is?                                                           I subject vehicle?
         2 A I think it's 42,000.                                                2 A Once.
         3 Q Did you drive the vehicle to the deposition                         3 Q Did you experience any problems               in the vehicle
         4   today?                                                              4   on that trip up to Monterey?
         5 A       Yes.                                                          5 ANo.
         6 Q       About how far is your husband's office, where                 6 Q Canyouthinkofanyonewhohasdriventhe
         7   we're at today, from your house, if you can estimate for            7   subject vehicle other than your husband, your mom that
         8   me?                                                                 8   halfpercent ofthe time, and yoursel{?
         9 A       Five miles.                                                9 ANo.
        10 Q       Okay. In those five miles, did you experience             10 Q No other trips other than to Monterey that you
        11 any problems with the vehicle?                                    1I can think ofl
        12 A No.                                                             12 A I believe that is it.
        13 Q Howfrequentlydo          youdrivethe cartoday in--              13 Q Okay. All right. To the best of your
        14 you know, let's say in the last month? How many times a           l4 recollection and in no pafiicular order, can you
        15 week do you drive the car?                                        15 describe any of the problems that you've had with the
        16 A       In a week, usually at least five.                         16 subject vehicle?
        17 Q     And right after the vehicle was pulchased back              17 A Yes. The tires always need air. I did have a
        18 in 2015 -- the end of2015, going into 2016, about how             18 light bulb that they did replacejust in the drive
        l9 frequently per week did you drive the subject vehicle?            19 because I was getting a message.
        20 A      Same. At least five.                                       20 Q When you say "a light bulb," was it a headlamp?
        2l Q      And so what is the primary use for it? Is it               21 A light bulb inside the car?
        22 jlst to run your errands and do your daily stuff?                 22 A It was a taillight. And the only other thing
        23 A       Correct.                                                  23 I'm having right now is my brake doesn't fully come out.
        24 Q       Okay. At the beginning when you first                     24 Q          All right. Which     brake are you talking about?
        25 purchased the vehicle, you were still working   at -- was         25 A          The parking brake.
                                                                   Page 34                                                                     Page 36


         I it Unite Eurotherapy? Right?                                          I     Q   Okay. The time that the taillight was
         2 A Correct.                                                            2 rcplaced, did you have to bring the car in repeatedly
         3 Q Okay. So did you use it to commute to work?                         3 fol that, or did they do that in one visit?
         4 A Yes.                                                                4 A lt was just a lnessage. So I pulled it in.
         5 Q Okay. But because you're no longer working,                         5  And they said, "I don't see what's wrong, but
         6   that's not necessary?                                               6 we'll replace the bulb."
         7 A       Correct.                                                      7        So   itjust -- they did it in the drive. I
         8 Q       Okay. Do you have an estimate for about how                   8   don't even think I got a repair.
         9 far your work at Unite Eurotherapy was from the house              9 Q Have you ever seen a message about that again?
        10 you were living at the time in Poway?                             10 A No.
        11 A       Yes. It was 22 miles.                                     11 Q Okay. And when did you first staft
        12 Q       Okay. Is that an estimate, or did you know                12 experiencing this issue with the parking brake not fully
        13 that exactly?                                                     13 pulling out?
        14 A I know exactly because I put it in my Waze.                     14 A A couple months ago.
        15 Q Okay. Did you work five days a week?                            15 Q Have you taken it into a dealership for that?
        16 A Four.                                                           16        A I have.
        17 Q And then otherwise, did you typically use the                   17        Q How many times?
        l8 carjust to run daily errands; those types ofthings?               l8        A Just once.
        19 A Yes.                                                            19        Q And is it an ongoing problem?
        20 Q Have you ever taken this vehicle on any trips                   20        A Yes.
        2l that are over 100 miles?                                          21        Q Does the parking brake engage when you pull it
        22 A Yes.                                                            22 out even ifit  doesn't pull out fully?
        23 Q What kind of trips have you taken it on?                        23 A       Well, this is what they said, because they just
        24 A Up to Monterey, California.                                     24 did it in the drive when I was getting my air.
        25 Q How many times have you been to Monterey in the                 25 So he said, "You really have to pull it. I
                                                                 Page 35                                                                       Page 37


                                                                                                                             l0   (Pages 34 - 37)
                                                         Veritext Legal Solutions
                                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.270 Page 11 of 44



         I   mean, it's just started. But you have to really pull         it                 I   states at the top, it reads, "Important Safety Recall
         2   and then release."                                                              2   Interim Notice," And it's from Mercedes-Benz USA, LLC,
         3         And so I asked him. I said, "Well, I usually                              3   Christian Treiber, Vice President of Customer Services.
         4 pull it, and the light stays on. So is it really still                            4            And the date is February 2019. And it's
         5 engaged?"                                                                         5   addressed to       William R. McGee.
         6         And he said yes.                                                          6  So do you recall receiving this notice?
         7         So now      I do that. But it's still sometimes                           7 A Yes.
         8   staying on and -- but he said       if it's a problem, you                      8 Q Okay. And has Mercedes-Benz -- well, sorry.
         t   have to do a whole brake assembly            thing. I forgot to                 9  Let me ask you this: What was your
        l0   tellyouthat.                                                                10 understanding ofthis notice when you received it?
        II   Q When you say, "It's still staying on," what do                            I   I        A    Just that the airbag was defective. But right
        12 you mean by that?                                                             12 now they didn't have a fix for it.
        13 A Well, it's like you have to -- like, if you                                 l3 Q              Do you have an understanding ofthe type of
        14 pull it and hold it, it -- sometimes it doesn't turn                          l4      airbag that's in the vehicle?
        15 off. So you have tojust make sure that it goes off.                           15 A No.
        16 Q        So   I   guess my understanding is that the parking                  16 Q Okay. From this notice,                 did you have an
        17 brake is engaging.                                                            17 understanding ofwhich airbag in the car the issue was
        18         So the issue is you're not sure whether or not                        18 with?
        19 it's turning offl                                                             19           A    Yes.
        20 A        Yeah. He said if the light is on, the brake is                       20           Q    Okay. And which airbag was that?
        21 still engaged. So . . .                                                       21           A    The passenger.
        22 Q     Okay. So is the light coming - is the light                             22           Q    When you're driving the vehicle, the five times
        23 turning off when you pull it really hard and all the way                      23 a week or so that you typically drive it, is there
        24 back?                                                                         24 somebody that is typically a passenger in the car with
        25 A        Sometimes.                                                           25 you?
                                                                               Page 38                                                                      Page 40


         I     Q    Okay. Do you notice any difficulty driving the                           I ANo.
         2   vehicle even when the -- when you feel like you have                            2 Q Okay. When you were driving to work, back when
         3   disengaged and the      light is still on?                                      3   you still used to work at Unite Eurotherapy, was there
         4 A        Well, I don't drive. I just mess with it until                           4 somebody           that was typically a passenger in the vehicle
         5 it goes, especially      because he   told me don't drive with                    5 with you?
         6 the brake.                                                                        6 ANo.
         7 Q        Okay. I mean, you say that like that's a very                            7 Q          How frequently, if you can estimate for me, is
         8 normal response. But you would be surprised how many                              8   there a passenger in the vehicle with you when you were
         9 people will do all kinds of things to cars even if the                            9   driving?
        l0 parking brake is on. So, yeah.                                                l0 A Usually, when I am driving, it would be my mom
        11 MS. WALLACE: We get to hear them all.                                         I I or my younger daughter.
        12 BY MR. GRECO:                                                                 12 Q That was Serena?
        13 Q All right. Okay. Now, one of the things that                                13 A Conect.
        14 we discussed briefly offthe record -- I did ask you if                        14 Q Okay. All right. Are you able to give me an
        15 you had sent any communications, written                                      l5 idea, a percentage idea, ofhow frequently either your
        l6   to Mercedes-Benz USA.                                                       I   6   mom or Serena is riding as a passenger in the car?
        17 But I think I failed to ask you whether or not                                17 A        I'm not even -- I am not sure how to answer
        l8 you had received any. And it's also possible those                            18 because it's -- well, we go to lunch.
        19 technically were received by your husband.                                    19 Q Okay. How many times in the last month has
        20 But I'd like you to go back to Exhibit 2. And                                 20 your mom -- if you're able to estimate for me, how many
        2l ifyou go to the fourth page ofExhibit 2, this appears                         2l      times in the last month has your mom ridden as a
        22 to be          notice from Mercedes-Benz USA, LLC.
                   a recall                                                              22      passenger in the vehicle?
        23         Have you seen this notice before?                                     23 A             Probably three.
        24 A        Yes.                                                                 24 Q             And how many times has Serena ridden as a
        25 Q        All right. For the    sake   ofthe record, it                        25      passenger in the vehicle?
                                                                           Page 39                                                                         Page 41


                                                                                                                                           I   I   (Pages 38 -    4l)
                                                                  Veritext Legal                 So   lutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.271 Page 12 of 44



          1 A Probably six.                                                            I      Q Ifwe turn to the second      -- the page right
          2 Q Okay. I think you mentioned            that it's                         2 after the recall notice,    there's a business card there
         3 basically if you're    going to lunch together or something                 3 that has Chris Islas.
         4 like that?                                                                  4  Is that your service advisor?
         5 A Yes.                                                                      5 A Yes.
         6 Q And was last month an unusual month                 for you, or           6 Q Okay. And looking at the page that follows
         7   is that pretty typical?                                                   7   immediately after that, do you know what this is a copy
         8 A Pretty typical.                                                           8ofl
         9 Q Okay. I understand it's a coupe.                                          9 A  ThisisacopyofthephonenumberthatChris
        l0      Does it also have a backseat?                                      10 wrote down for Mercedes that I could call to find out
        l1 A Itdoes.                                                               II if -- what was the status.
        12 Q Have you had any conversations with anyone at                         12 Q Okay. That was on August 23,2019?
        l3 the Mercedes-Benz dealerships about this recall notice?                 13 A I believe that's my husband's writing.
        14 A Yes.                                                                  14 Q Do you recall ifthat conversation took place
        15 Q Okay. Who have you talked to?                                         15 on or around August 23rd of 2019 with Chris?
        16 A I can't remember my service advisor's name. I                         16         A Probably.
        l7 think his last name was like I-s-l-a. But my service                    17         Q So it was pretty recent?
        18 advisor.                                                                18         A Yes.
        19 Q        Okay. Do you recall when you had        -    well,             19         Q And it sounds to me like the tires needing air
        20   strike that.                                                          20      and the issue with the brake don't particularly concern
        2l         How many conversations do you recall having                     2l you with the vehicle.
        22 with your      service advisor about this recall?                       22 Is that accurate, or am I misstating             your
        23 A Two.                                                                  23 testimony?
        24 Q And do you recall when the first one was?                             24 A            The brake bothers me because it's annoying.
        25 A I believe it was when I received this notice.                         25 Q            Okay.
                                                                         Page 42                                                                     Page 44

         1 I had    brought my car in for some service and asked him.                  I     A     The tires, I have been dealing with it ever
         2 Q Do you recall anything that he said?                                      2       I got the car. It's only annoying because you
                                                                                           since
         3 A He said that they don't have a date as to when                            3 have to take it in because ofthe light. But. . .
         4   it's going to happen. There's a lot ofpeople, and                         4 Q         When you say "the light," are you refening to
         5   people have been waiting a couple years to get theirs.                    5   the tire pressure monitor?
         6   So he didn't know much.                                                   6 A Because they have to reset it.
         7 Q        Okay. Have you ever read anything in the news                      7 Q And so how does that display in the vehicle?
         8   about the Takata airbag recall?                                           8 Where      does   it appear? Does it appear in the instrument
          9 ANo.                                                                       9 cluster   behind the steering wheel?
        10 Q All right. So you mentioned that there were                           10 A Yes. And it shows the whole vehicle and the
        I I two conversations that you had with your service                       I I four tires and what their pressure is.
        l2 advisor.                                                                12 Q Okay. And when you say that the tires need
        l3       Did we basically cover the substance ofthe                        13 air, is it all four tires at once, or does it seem to go
        14 first   one?                                                            14 from one to the other?
        15 A Yes.                                                                  15 A lt's -- usually when it comes on, it's more
        16 Q And what about the second one?                                        16 than one tire. It's usually not all four. This last
        17 A The second one, Ijust asked him ifthey have                           17 time, I believe it was three.
        l8 some update. And he looked on his computer. He said                     18 Q Okay. Does there seem to be any rhyme or
        l9 I'm like class three, or I'm in the third group and gave                l9      reason to which ones need it?
        20 me a phone number that I could call to get more                         20 A No.
        21 information.                                                            2l Q Okay. There's not one that typically needs air
        22         But on his computer, they didn't have any                       22 more than any ofthe          others?
        23 information for him.                                                    23 A No.
        24 Q Did you call that phone number?                                       24 Q So it sounds like both ofthose             things you
        25 A I did not. I gave it to my husband.                                   25 described       as more annoying than anything else; right?
                                                                         Page 43                                                               Page 45


                                                                                                                                  12 (Pages 42        - 45)
                                                               Veritext Legal Solutions
                                                                    866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.272 Page 13 of 44



            I      A    The brake is annoying but is more worrisome                      I      Q   Okay. And so from your perspective    as the
            2 because it might be an issue.                                              2   person who primarily drives the car, your main issue is
            3 Q Okay.                                                                    3   that the recall makes you feel nervous when driving the
            4 A Per my service advisor.                                                  4   vehicle?
            5 Q But he told you if you bring it in for repair,                           5 A IfI have a passenger; conect.
            6 it's going    to maybe require a significant repair?                       6 Q But when you're driving alone, you don't feel
            7 A Yes.                                                                     7   nervous?
            8 Q Okay. And have you brought                     it in for that            8 A No. Because it's not my airbag.
            9   repair?                                                                  9 Q Okay. Other than the Jeep Grand Cherokee, do
        l0 A            Ijustbroughtit--Ijusthadthemtellme                              10 you know ifyour husband owns any other vehicles?
        11 this when I brought it in for my tire pressure. So I                        1l       A Yes.
        12 have not brought it back.                                                   12       Q What other vehicle?
        t3 Q Okay. Soisthatrecentlythatthathappened?                                   13       A And Aston Martin.
        14 A Yes.                                                                      14       Q Is that the vehicle that he typically drives?
        15 Q So is it on the same visit that you talked to                             15       A He typically drives the Jeep.
        16 Chris about the recall the second time?                                     16       Q Okay. Have you ever driven the Aston Martin?
        17 A Correct.                                                                  l7       A Down the street. That's it. It scares me.
        l8 Q All right. So it's probably sometime around                               18       Q Why does it scare you?
        19 August 23,2019?                                                             19       A Because it has a really long nose, and you have
        20 A Yes.                                                                      20 to know how to go over a bump so it doesn't scrape. Too
        2l Q Okay. All right. So you understand                        that your       21 much for me.
        22 husband has asked that the vehicle be repurchased or                        22 Q Okay. What kind of gas do you put in the car?
        23 replaced from Mercedes-Benz; right?                                         23 A Premium.
        24 A Yes,                                                                      24 Q Just whatever the highest level is at any gas
        25 Q Okay. What's your understanding                        of why he's        25    station you go to?
                                                                             Page 46                                                                Page 48


            I   asked that the vehicle be repurchased or replaced,          if          I A Ninety-one.
            2   you have any?                                                           2 Q Okay.
            3 A        Well, I believe a lot of it is because the                       3  MR. GRECO: All right. Let's go off the
            4 recall. I mean, regardless ifthere's a fix, it                            4    record. Let's take five minutes. And we'll do the
            5 basically says it could potentially kill my passenger.                    5    repair orders after this. And we'll probably be done
            6 So it's a little scary.                                                   6    very shortly.
            7        I mean,   as his   wife, somewhat paranoid of                      7         (Recess)
            8   things like that,   I don't even like to get my tires                   8        MR. GRECO: I'm going to go ahead and mark, as
            9   rotated because     I feel like all the lugs are going to               9    Exhibit 3, Mercedes-Benz of Escondido Repair
        10 fall offafter.                                                              l0 Order 671305. The mileage report on the repair order at
        I   I     Q   Has that ever happened to you when your tires                    1l that time was -- actually, let's skip that one. I'm
        12 have been rotated?                                                          12 sorry. Strike that.
        13 A          No. But, funny, we rented       a car, and the lugs              13         We'll mark, as Exhibit 3, Mercedes-Benz of
        14 flew off. So now it's a reality.                                            l4    Escondido Repair Order 685141. The mileage reported on
        15 MS. WALLACE: The look you just gave.                                        15 the repair order is 58 miles. And the repair order was
        16           MR. GRECO: No. I actually had that happen                         l6    opened on December 30, 2015.
        17 when I was 16 years old. I was driving the family                           17         (Exhibit 3 marked)
        18 minivan. I picked it up from a tire shop.                                   I8 BY MR.        GRECO:
        19           And they forgot to, you know, secure the lugs                     l9 Q         Mrs. McGee, could you just take a moment to
        20      on the vehicle and power torque them back         on. And        one   20 review that repair order     and let me know when you're
        2l      of the wheels came off when I was driving home.                        2l finished.
        22 BYMR.GRECO:                                                                 22 A Okay.
       23 Q But it's never happened                with your                           23 Q All right. And so this repail order looks to
       24 Mercedes-Benz; correct?                                                      24 me like it was right around the time of the   purchase    of
       25 A           No.                                                              25 the vehicle on December 30th of20l5.
                                                                             Page 47                                                                Page 49


                                                                                                                                  13 (Pages 46       -   49)
                                                                  Veritext Legal Solutions
                                                                        866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.273 Page 14 of 44



          1            Is that correct; that it's right around when                     I wash on February 22,2016?
          2   you guys purchased the car?                                               2 A I don't recall, but I'm sure I did.
         3 A            Yes.                                                            3 Q Okay.
         4 Q            All right. There's a line A   on here that says,                4     MS. WALLACE: You don't recall what you had for
          5   "Swapped wheel."                                                          5   lunch on February 22,2016?
         6             Do you have any idea ofwhy the dealership                        6        THE WITNESS: No.
         7    might have swapped wheels?                                                7 BYMR.GRECO:
         8         A Yes.                                                               8 Q          So did you get complimentary cat washes from
         9         Q Okay. Why is that?                                                 9   Mercedes-Benz of Escondido?
        l0         A Becausewegotcuterwheels.                                         l0 A Yes.
        ll         Q All right. In what way were the wheels cuter?                    1l Q Do you recall how frequently you would bring
        12         A They are, what, AMG wheels.                                      l2 the vehicle in for a wash?
        l3         Q So they were Mercedes-Benz wheels; right?                        13 A I would say every other month, at best.
        14         A Correct.                                                         14 Q Any particular reason why you would -- well,
        15         Q Okay. And do know ifyou guys purchased those                     15 strike that.
        16 from the dealership, or did you bring them in from                         16         I   assume that you had the car washed at other
        17 somewhere else?                                                            17 places other than Mercedes-Benz of Escondido?
        l8 A           From the dealership.                                           18 A           Yes.
        19 Q            Okay.                                                         19 Q     Okay. Any particular reason why you would
        20 A      I believe they swapped on a different car on                        20 sometimes bring it to Mercedes-Benz of Escondido and
        21 the lot.                                                                   2l sometimes go to other places?
        22 Q All right, What about the AMG wheels did you                             22 A Yes. For one, Mercedes-Benz             basically just
        23 prefer to the wheels that were already installed on the                    23 rinsed it off. And they weren't convenient for their
        24    car?                                                                    24 hout.
        25 A           Oh, it was my husband.                                         25 I would go there, and there would be too many
                                                                            Page 50                                                                  Page 52


         I         Q   Okay. Do you know if the same wheels are still                  I people. So it -- that's why.
         2    on the car?                                                              2 Q Okay. Sobasically,ifithappenedtobe
         3         A Yes.                                                              3 convenient, you were already in the area and the line
         4         Q Are they still on the car?                                        4 wasn't too long, you would get it done there?
         5         A Yes.                                                              5 A           Correct.
         6         Q So this being either the day you bought       the                 6 Q       Okay. Do you recall having any particular
         7 vehicle or the day after you bought the vehicle.                            7    complaints or problems with the car around
         8      Do you recall having any complaints or problems                        8    February 22,2016?
         9    with the vehicle on December 30th of 2015?                                9 ANo.
        10 A No.                                                                      l0 Q All right. If you were having a problem such
        11 Q Okay.                                                                    I I as needing air in your tires or something like that,
        12 MR. GRECO: We are going to go ahead and mark,                              12 would you have mentioned it to the dealership when you
        l3    as   Exhibit 4, Mercedes-Benz of Escondido Repair                       13 brought it in for the car wash?
        14 Order 688866. The mileage reported on the vehicle at                       14 A       Yes.
        l5   that time was 2,339 and the repair order was opened on                   15 Q       Okay. If you were having the problem with the
        l6   February 22,2016.                                                        16 brake handle that you were expressing to me eal'lier,
        l7           (Exhibit 4 marked)                                               17 would you have mentioned that also when you brought it
        18 BYMR. GRECO:                                                               18 in for a car wash?
        19 Q           Okay. Mrs. McGee, please take a moment to                      19 A Yes.
        20 review what we marked          as   Exhibit 4 and let me know when         20 Q Okay. So basically, ifthere were significant
        2l yon are finished.                                                          2l problems and you happened to be there for a car wash,
        22 A I'm finished.                                                            22    you would have told someone at Mercedes-Benz        of
        23 Q Okay. All right. To me, this repair order                                23 Escondido that you were experiencing       a   problem with the
       24 looks like it's solely for      a cornplimentary car wash.                  24 car?
       25            Do recall if you took the vehicle in for a car                   25 A       Yes.
                                                                           Page 5 I                                                                  Page 53


                                                                                                                                 l4 (Pages      50 - 53)
                                                                Veritext Legal Solutions
                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.274 Page 15 of 44



         I Q Okay.                                                           I        Q
                                                                                    Do you know if there were any times that your
         2  MR. GRECO:              All right. Let's mark,   as              2 husband or anybody else brought it in?
         3   Exhibit   5, Mercedes-Benz   of Escondido Repair                3 ANo.
         4 Order 690344. The mileage repofted on the vehicle a               4 Q Okay. So to the best of your knowledge,                  it was
         5 that time: 3,109. And the repair order was opened ot              5 always you that brought the car in?
         6 March 15,2016.                                                    6 A Yes.
         7       (Exhibit 5 marked)                                          7 Q Okay. What led you to bring the vehicle in on
         8 BYMR.GRECO:                                                       8 April      6th of 2017 , if you recall?
         9 Q Okay. Please take a moment to review and let                    9 A     There was -- when I would open the door,
        10 me know when you're finished.                                    10 was this loud clanking.
        1l A I'm finished.                                                  1l Q All right, So was it the driver's door?
        12 Q     Okay, And I do apologize. These questions arr              12 A           Yes.
        13 going to get somewhat repetitive. But do please still            13 Q          Did you hear that noise coming from any other
        14 remember to wait for me to finish the question before 14 doors?
        15 you give me an answer. Okay?                           15 A No.
        16 A Okay.                                                16 Q Do you recall the first time that you noticed
        17 Q      All right.  So this, to me, looks like  another 17 that noise?
        18 repair order  indicating  that you received  a         18 A No.
        19 complimentary car wash.                                19 Q Would you have brought the vehicle in within
        20 Does it look like that way to        you?              20 few days offirst hearing the noise?
        2l A Yes.                                                           21 A Yes.
        22 Q Okay. Do you recall actually getting              a car        22 Q So if this repair order was opened on
        23   wash on March 15,2016?                                         23 April 6, 2016, is it fair
                                                                                                      to say that within a few days
        24 A No.                                                            24 before April 6th was probably the first time you
        25 Q All right.        Do you recall experiencing anlug.            25 the noise?
                                                                       s+                                                                Page 56


         I particular problems with the vehicle in March of 2016?            I A          Yes.
         2 ANo.                                                              2 Q          Okay. Did it happen every time when you opened
         3 Q Had you been experiencing any problems when you                 3 the door?
         4   brought the vehicle in for the car wash, would you have         4 A I don't recall. I -- I feel it    was, yes.

         5   expressed those to the folks at Mercedes'Benz   of              5 Q     Do you recall ifyou've experienced that noise
         6   Escondido?                                                      6 coming from the vehicle at any time after picking the
         7 A Yes.                                                            7 vehicle up fi'om this repair visit?
         8  MR. GRECO:           Let's go ahead and mark, as                  8 A I don't believe so.
         9 Exhibit   6, Mercedes-Benz of Escondido Repair                     9 Q And I should have asked you.
        10 Order 691945. The mileage reported on the vehicle at             l0       Were you typically the person that also picks
        11 that time was 4,034, and the repair order indicates it           I I the vehicle up after any work was performed on it?
        12 was opened on April 6th of2016.                                  12 A Yes.
        13 (Exhibit 6 marked)                                               13 Q Okay. Do you recall any times where your
        14 BY MR. GRECO:                                                    14 husband or anybody else might have picked the vehicle up
        l5 Q All right. Mrs. McGee,        please take a moment to          l5 for you when Mercedes-Benz ofEscondido or any ofthe
        16 review what I've marked as Exhibit 6, and let me know            16 other dealerships completed work on the car?
        17 when you are finished.                                           17 A No.
        l8 A I'm finished.                                                  18 Q Any other reasons          why you brought the vehicle
        19 Q Okay. Did you bring the vehicle in for service                 19 in on this occasion?
        20 or repair on April 6,2016?                                       20 A     I don't believe so, Iro.
        2l A Yes.                                                           2l Q     So I'll point to you that on the first page,
        22 Q All right. Were you typically the person that                  22 lineB, that has, "Custotner states wheels are full of
        23 blought the vehicle in for any kind ofservice,                   23 brake dust, even after one day ofdriving."
        24 maintenance, or repairs that it needed?                          24 And that's on the first page. And you'll          see a

        25 A      Yes.                                                      25 little b on the left-hand   side.
                                                                  Page 55                                                                Page 57


                                                                                                                         l5   (Pages 54   - 57)
                                                        Veritext Legal           So   lutions
                                                                  866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.275 Page 16 of 44



          1 A Yes.                                                                I   longer notice, or is it something that's only occurring
          2 Q Okay. Do you recall seeing brake dust on the                        2   after you get the cal'washed?
          3 wheel?                                                                3 A     I think I generallyjust visually see it like
          4 A         Yes. I think we weren't sure. It seemed like               4     first couple days because my car is spar*ly white.
                                                                                      the
          5brake dust. But it would just splatter my whole side.                  5 Then it starts getting diffy. So everything just blends
         6 Q Do you recall having that problem with the                          6    in.
         7 vehicle at any point after this repair visit?                         7 Q       Okay. So is it fair to say the dusting is
         8 A Yes.                                                                8    something that may still be there? You just can't
         9 Q Is it still a problem you're experiencing with                      9 notice it, you know, once you       get three or four days
        l0 the vehicle?                                                         10 after a car wash?
        1I    A Not as bad, but I think, yes.                                   11 A        Yes. And it's definitely so much less than it
        12 Q All right. When you say it would splatter the                      12 was when it was newer.
        l3 whole side, what do you mean?                                        13 Q        Okay. Any other problems that you recall
        14 A It would just get like a - like almost if you                      14 experiencing with the vehicle around April 6, 2016?
        l5    ran over black dust, and it just would flick on the               15 A No.
        16 side.                                                                16 Q        Okay.
        17 Q          Okay. And                you see it on the car? l7
                                        so where do                          MR. GRECO: All right. Let's mark, as
        l8 A          On the lower panel, on the back -- for the back l8 Exhibit 7, Mercedes-Benz of Escondido Repair
        l9 tires, mostly. A littlebiton          the fronttires.                19 Order 693042. Mileage reported on the vehicle at this
        20 Q So is that on both sides ofthe vehicle?                            20 time was 4,1 81, and the repair order was opened on
        2l A Yes.                                                               2l April 22,2016.
        22 Q Okay. How frequent -- well, all right.                             22 (Exhibit 7 marked)
        23 When is the last time you recall seeing the                          23 BYMR.GRECO:
        24 that kind of dust or black marks on the lower paneling 24 Q All right. Please take a moment to review what
        25 ofthe vehicle for any ofthe wheels?                    25 we've marked as Exhibit 7, and let me know when you                           are
                                                                      Page 58                                                                   Page 60


         I A        I believe it's on there right now.                           I finished.
         2 Q        And what led you to believe that it was brake                2 A Okay. I'm finished.
         3    dust as opposed to something else?                                 3 Q Okay. Did you bring the vehicle            in for service
         4 A        To me, it just looked like that because it was               4    or repair on April 22,2016?
         5    more solid.                                                        5 A        Yes.
         6 Q What do you mean by "more solid"?                                   6 Q        All right. What    led you to bring the vehicle
         7 A Rather than if you just ran over like something                     7    in on that occasion?
         8    wet, and it would be a little splotchy. It was more                8 A        It   seems that even though the door was fixed,
         9    like a dust, a dusting.                                            9 it was hanging up. I think I remember that it was --
        l0 Q So what color is your vehicle?                                     10 like, visually you could see it, like, not at the right
        1l A White.                                                             11 angle or so. That's why I brought it in.
        12 Q Okay. Andthecolorofthedustthatyouare                               12 Q        Okay. There's also    a couple notes on here that
        l3 seeing is black?                                                     l3    after the door was fixed, there might have been some
        14 A Correct.                                                           l4    damage to the vehicle.
        15 Q Do you see it on the vehicle at all times?                         15 So you noticed some damage to the vehicle?
        16 And so I'm trying to understand. Is it                               16 A Yes.
        l7 something that is occurring every single day you're                  17 Q Do you recall that?
        18 seeing some amount ofblack dust on the lower panel of                18 A I saw that it said that it had a crack. And
        l9 the vehicle near the wheels, or is it something that,                19 I'm -- I feel like I remember that. I just can't -- I
        20 you know, occasionally you're noticing?                              20 remember that incident. But visually, I can't remember
        21 A        Generally, as soon as I wash my car, I notice               21 where it      was.
        22 it.                                                                  22 Q        Okay. So it's mentioning that near the rocker
        23 Q        Okay. Is it something that you only notice                  23 panel the paint looked cracked. There is also another
        24    after a car wash? Like over time, if the vehicle gets   a         24 mention on here that, if you look at line C, the front
        25 little bit ditier, like   is it something that you no                25 bumper was scratched.
                                                                      Page 59                                                                 Page 6   1




                                                                                                                            l6 (Pages 58 - 61)
                                                            Veritext Le gal Solutions
                                                                  866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.276 Page 17 of 44



            I        And then if we go all the way down to line G,                     1         MR. GRECO: Let's mark,         as   Exhibit 9,
            2 it also looks like there is a ding    in the passenger rear             2    Mercedes-Benz ofEscondido Repair Order 706559. The
            3 quarter panel.                                                          3    repair order was opened on October 28, 2016, and the
            4 A          Right.                                                       4    mileage repofted on the repair order is I 1,040.
            5 Q     Okay. Do you remember -- do you remember                           5         (Exhibit 9 marked)
            6 picking the vehicle up after the last visit and seeing                  6 BYMR.GRECO:
            7   that damage on the car?                                               7 Q         Mrs. McGee, please take a moment to review this
            8 A          Gosh, I can't remember it. I do remember                     8    repair order and let me know when you are finished.
            9   seeing    them. I'm not -- just not positive when I saw                9 A Okay. I'm finished.
        10 them.                                                                     10 Q Okay. Did you bring the vehicle in for service
        11 Q             Okay. Are those still issues with the vehicle               I I or repair on October 28, 2016?
        12 today?                                                                    12 A Yes.
        13 A No, Theyrepairedthose.                                                  13 Q All right. What led you to bring the vehicle
        14 Q All right. Did you pay anything for those                               14 in?
        I   5   repairs?                                                             15 A It looks like my 10,000-mile service.
        16 A No.                                                                     16 Q Okay. Had you been having any other complaints
        17 Q Okay. And as far as the door, after they                                l7    with the vehicle at that time, such as the brake handle,
        I   8   readjusted it on this visit, did you have any problems               l8    the issue with the tire pressure monitor, any problems
        19 with the door after that point?                                           l9    with the doors, would you have mentioned those types of
        20 A             I don't believe   so.                                       20 things to the dealership when you brought it in for
        21 Q             Do you recall having any other problems with                2l your 10,000-mile service?
        22 the vehicle on April 22,2016?                                             22 A Yes.
        23 A             It does mention my tire pressure, so probably               23 Q Do you recall experiencing             any ofthose
        24 that. But I don't        remember anything else.                          24 problems on this date, October 28,2016?
        25           MR. GRECO: Okay. Let's go ahead and move onto                   25 A         No.
                                                                           Page 62                                                                       Page 64


            I   Exhibit 8. This is Mercedes-Benz of Escondido Repair                  I          MR. GRECO: All right. Let's go ahead and
            2 Order 705072. The mileage reported on the vehicle at                    2    mark, as Exhibit 1 0, Mercedes-Benz of Escondido Repair
            3 this time is 9,762. And the repair order was opened on                  3    Order 720159. The repair order was opened on May 16th
            4 October Tthof 2076.                                                     4    of 2017   .   And the mileage reported on the vehicle at
            5    (Exhibit 8 marked)                                                   5 thattime;         19,457.
            6 BYMR.GRECO:                                                             6    (Exhibit 10 marked)
            7 Q       Mrs. McGee, please take a moment to review this                 7 BYMR.GRECO:
            8   repair order and let me know when you are finished.                   8 Q Okay. Mrs. McGee, please take                 a moment to
         9 A Iamfinished.                                                             9 review this repair order and let me know when you                are
        10 Q Okay. This looks like another complimentary                             l0   finished.
        1l car wash.                                                                 ll A        I'mfinished.
        12 Does it look that way to you?                                             12 Q        Okay. Did you bring the vehicle in for service
        13 A Yes.                                                                    13 or repair on May l6th of 2017?
        14 Q Do you recall having your vehicle car-washed on                         14 A        Yes.
        l5 October 7thof2016?                                                        15 Q        What led you to bring the vehicle in on that
        16 A No.                                                                     16 occasion?
        l7 Q Do you recall experiencing any problems with                            17 A It looks like my 20,000-mile.
        l8 the vehicle on October 1thof20162                                         18 Q Do you remember experiencing                 any other -- or
        19 A I would imagine that I have brought them in for                         19 any problems with the vehicle on May l6th of 2017?
        20 the tire pressure, which          is probably why   I got the car         20 A It looks like I have them adjust my Bluetooth
        2l wash.                                                                     2l because the volume wasn't going up.
        22 Q Okay. But do you recall specifically any                                22 Q Is that a problem that you're still having              with
        23      instances where you were having issues with the tire                 23 the vehicle today?
        24 pressure in October of2016?                                               24 A No.
        25 A         Not specifically.                                               25 Q All right. Were they able to fix it on this
                                                                           Page 63                                                                       Page 65


                                                                                                                                     17 (Pages 62          - 65)
                                                                  Veritext Legal          So   lutions
                                                                          866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.277 Page 18 of 44



         I occasion?                                                                  I coming home from work?
         2 A Yes.                                                                     2 ANo.
         3 Q Okay. Had you been having                     any other problems         3 Q So only in the morning?
         4 with the car at that time, would you have mentioned              them      4 A Correct.
         5 to the people at Mercedes-Benz of Escondido?                               5 Q And did it occur at the beginning ofyour          drive
         6 A Yes.                                                                     6   to work or at the end of your drive to work or
         7 Q Okay.                                                                    7   throughout the entire time?
         8  MR. GRECO: Let's go ahead and mark, as                                    8 A Throughout the entire time.
         9 Exhibit     1   I,   Mercedes-Benz of Escondido Repair                     9 Q And about how long -- how much time did it take
        10 Order 732089. The mileage reported on the vehicle               at        l0 you to drive to work?
        11 this time is25,953, and the repair order was opened on                    II   A Thify to forty minutes.
        12 November 2,2017.                                                          12 Q Okay. And this was when you were working for
        13 (Exhibit ll marked)                                                       13 Unite Eurotherapy?
        14 BY MR. GRECO:                                                             14 A Correct.
        15 Q Mrs. McGee, please take a moment to review this                         15 Q And it was about a22-mile drive?
        l6 repair order, and let me know when you are finished.                      16 A Correct.
        17 A Okay. I am finished.                                                    17 Q And what route did you typically take from the
        18 Q Okay. Did you bring the vehicle in on this                              l8 house in Poway to Unite?
        l9 occasion?                                                                 19 A Highway 15 to 78.
        20 A Yes.                                                                    20 Q And then I know you mentioned that you used
        21 Q All right. What led you to bring the car in on                          21 your Waze.
        22   this occasion?                                                          22 A Yes.
        23 A     Well, my car, when I would go to work in the                        23 Q So was there just, you know, sofi of minor
        24 morning, it would just be super sluggish for some weird                   24 variations on the side streets that you might take, but
        25 reason, and itjust wouldn't accelerate. I couldn't get                    25 the main streets were always 15 to 78?
                                                                           Page 66                                                                Page 68


         I it to go.                                                                  1 A Yes.
         2 Q All right. When you say "sluggish," what do                              2 Q And so when you would notice this sluggishness,
         3   you mean?                                                                3 was it when you were accelerating from a light, from        a

         4 A     Well, normally, you know, you put your foot on                       4 complete stop, or would it also occur while you were        on
         5 the gas, and itjust goes. It was like you were, like,                      5 the freeway?
         6 pushing really hard, like it's an older car. Like, come                    6 A Probably from a complete stop.
         7   on baby. And           itjust was slow to accelerate.                    7 Q Is it still a problem that you're noticing with
         8 Q      Okay. Do you recall when you first noticed                          8   the vehicle today?
         9 that being a problem with the vehicle?                                      9 ANo.
        l0 A I don't.                                                                l0 Q Do you recall experiencing that problem after
        11 Q All right. Would it have been within a few                              I I this visit in November of 2017?
        12 days of when you brought it in on November 2, 20172                       12 A I can't remember. But I feel like I brought it
        13 A         Yes.                                                            l3 in again.
        14 Q         When       I   say a few days,   I mean somewhere being         14 Q Okay. Any other problems that you recall
        15 two to five.                                                              15 having at this time, November of 2017?
        16 A Yes.                                                                    16 A I don't believe so.
        l7 Q Al1 right. You have the same understanding                   of         17 Q Okay.
        18   a   few days?                                                           18 A Oh, yes. Sorry. The trim on my steering wheel
        19 A         Yes.                                                            19 was peeling off. It was like on the left side.
        20 Q         Okay. Do you recall how many times you                          20 Q Okay. Was that something that they were able
       21 experienced this problem when you were driving to work?                    2l to fix on this visit?
       22 Was it just one of those few days beforehand, or was it                    22 A Yes.
       23 on every single day?                                                       23 Q Okay. Thenlalso seethat--ifyoulookto
       24 A It was on every single day.                                              24   line C, and it's, "Customer states low pressure light
       25 Q All right. Did it also occur when you were                               25   comes on."
                                                                           Page 67                                                                Page 69


                                                                                                                               18 (Pages 66         - 69)
                                                                     Veritext Legal Solutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.278 Page 19 of 44



            I A        Yes.                                                              I Q Okay. It's not that the crackling sound is
            2 Q        All right. Now, was the low     pressure light --                 2 just occurring, and there's nothing on in the car?
            3   was that something that's been a problem since the very                  3 A       Correct.
            4   beginning of your ownership of the car, or was      it                   4 Q       Okay. And so does it happen when you're using
            5   something that started around this time, in November                     5 your phone to talk to     people, or is it only when you use
            6   of2017?                                                                  6   the radio? Are you able to describe a little further?
            7 A        Since the beginning. And that is why I thought                    7 A       I'm sure I don't talk to people when I would be
            8   some ofthose car washes have to be because       I brought it            8 taking the stretch. I just feel like when I would hit
            9   in for the tire pressure.                                                9   that spot, you would hit like a staticky, cracklingjust
        l0 Q All right. Anything else that you can think of                          10 in that area.
        I I that was a problem around the time of this visit on                      ll Q Okay.
        12 November 2ndof2017?                                                       12 MS. WALLACE:                    I am going to   have to go home and
        13 A           Well, I only had one thing. But I'm sure most                 13 try it,
        I4 people thought I was crazy. Thought I would drive down                    14 BY MR. GRECO;
        15 the freeway, there was one spot I would get crackling in                  15 Q Have you ever brought the -- have you ever
        76 my car,like Bluetooth.                                                    l6 mentioned that problem to anyone at Mercedes-Benz of
        17 Q Was --                                                                  17 Escondido or any other dealership?
        18           THE WITNESS: Do you get that, on the 15? Do                     18 A Yes.
        19 you have it?                                                              19 Q Is that still something           that you experience
        20 BYMR.GRECO:                                                               20 today?
        2l         Q Allright.                                                       2l A I don't drive that route anymore.
        22         A lt's weird.                                                     22 Q All right. Was it something that you continued
        23         Q So was it the same spot every single time?                      23 to experience while you were driving that route?
        24         A Yes.                                                            24 A          Yes.
        25         Q All right. Do you know which spot it was? Are                   25 Q          And that was on your commute to work?
                                                                           Page70                                                                    Page 72


            I you able to describe it for me?                                            I A Correct.
            2 A Yes. It's on the 15 freeway,        right before                         2 Q Would it happen in the morning and the evening?
            3   Mercedes of Escondido, like between Rancho Bernardo and                  3 A No, because I was on a different side of the
            4   Mercedes of Escondido, that stretch.                                     4   highway.
            5     Q   You said Rancho Bernardo?                                          5 Q So when would it happen? The morning?
            6     A Correct.                                                             6 A Yes.
            7     Q Have --                                                              7  MS. WALLACE: And just for the record,
            8     A And you'd be closer to Felicita.                                     8   northbound; correct?
            9     Q All right. And you said the crackling in the                         9       THE WITNESS: Correct.
        10 Bluetooth.                                                                IO BYMR.GRECO:
        11 Is when you're --                                                         I   I     Q   Do you recall when you told the dealership
        12 A I don't know. It's like my whole car.                                   1   2   about this problem or any dealership about the problem?
        13 Q So are you actually using the Bluetooth at the                          13 A Idon'trecall.
        14 time when you hear the sound, or does it occur when                       14 Q Okay. When you go to Mercedes-Benz of
        l5      you're not using the Bluetooth at all?                               l5 Escondido or to Hoehn -- let's go with service at
        16 A No. I'm sure I'm saying that's it the                                   1   6   Mercedes-Benz of Escondido.
        17 Bluetooth. It just seems like electric -- I don't                         17 A lot of these dealerships have a very similar
        l8      know -- some electric field.                                         l8 process for when a customer comes in. Typically, you
        19          I don't know. But it sounds like crackling                       19 bring the car into the service drive. You're greeted by
        20 like above my head, like electrical.                                      20 somebody. And eventually, you meet with your service
        21 Q All right. So I just want to -- so I want to                            2l advisor.
        22 be sure.                                                                  22 You describe the complaints you're having with
        23          Are you using the speakers or anything in the                    23 the     car to the service   advisor. He writes them down or
        24 vehicle when you        hear the crackling sound?                         24 typesthem up.         Shows you a copy of a work order.
        25 A          Yes.                                                           25          Usually, the customer signs off on      it.   And
                                                                           Page 71                                                                   Page 73


                                                                                                                                   19 (Pages 70 - 73)
                                                               Veritext Legal Solutions
                                                                         866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.279 Page 20 of 44



            I then the dealership takes possession ofthe car.                               I     Q    And some of the tire pressure times, you
            2      Did you -- did Mercedes-Benz of Escondido                 have           2   believe might have been when the vehicle was in for a
            3   that kind of a process when you would go in to see them?                    3   car wash?
            4 A        Mercedes-Benz in Escondido, they actually had                        4 A Yes.
            5   this -- there was another guy that wasn't a service                         5 Q Okay. What           about Hoehn Motors? Did they have
            6   advisor.                                                                    6   the same process as Escondido, or how did it work when
            7         So different things like my, like, light, I                           7you would bring it into Hoehn?
            8 kind of felt like     he was   like, Oh, well, if I can handle                8 A I'm new to Hoehn. But you would pull it up,
            9 it in the drive, I'll do it.                                                  9   and your service advisor would come out.
        l0            So he did, like, my light bulb.     If I had the                  l0 Q Okay.
        l1 tire pressure, he would say, "Oh, I'll take that."                           11 MR. GRECO:                 All right.   Let's go ahead and
        12 You know, things like talking about my static,                               12 mark,       as Exhibit 11, Mercedes-Benz -- I'm sorry.
        13 he would take care of those. I wouldn't see my service                       I   3        Let's go ahead and mark, as Exhibit 12,
        14 advisor for things like that.                                                14 Mercedes-Benz ofEscondido Repair Order 736234. The
        15 Q Okay. Do you recall -- did you have the same                               l5 repair order was opened on January 5, 2018. And the
        16 guy that greeted you every time that was handling those                      I   6   mileage reported on the repair order is 28, I I 3.
        17 things?                                                                      l7            (Exhibit 12 marked)
        l8 A I don't believe so. I feel like they had a                                 18 BY MR. GRECO:
        l9 couple different people.                                                     19 Q Okay. Mrs. McGee, please take                  a moment to

        20 Q Okay. Do you have an estimate for how many                                 20 review this repair order, and let        me know when you are

        2l times -- so it sounds to me like there were -- we                            21 finished.
        22 discussed thisjust a little bit before; that there were                      22 A           Okay. I'm finished.
        23 times that you came, and you were not handed any                             23 Q           Okay. Did you bring the vehicle in on this
        24 paperwork by the dealership when they were smaller                           24 occasion to Mercedes-Benz ofEscondido?
        25 things like tire pressure, one time that you remember                        25 A           Yes.
                                                                               Page74                                                                     Page76


            I with the light.                                                               I     Q   Okay. What led you to bring the vehicle in on
            2      Do you have an estimate for how many times you                           2 this occasion?
            3   went to the dealership, and they didn't produce any                         3 A I believe it was for my 30,000.
            4   paperwork for you?                                                          4 Q Okay. Any other problems you were
            5         I know we     have the six times for the tire                         5 experiencing -- well, any problems you         were experiencing
            6   pressure; right? Were there any others?                                     6 with the vehicle at this time?
            7 A        There would be definitely my light bulb.            All I            7 A lt looks like Ijust needed tires.
            8   did was buy a light bulb. But they didn't give me a --                      8 Q   Ifyou go to the third page ofthe exhibit, if
            9   saying that they fixed it. Ijust bought one. They                        9 you  look at line F, there is a note here that has, "The
        l0      plugged it in.                                                          10 client states, on long drives when on the phone, call
        1I Q Do you have a receipt for that light bulb?                                 I I drops out. She has iPhone."
        12 A Idoubtit.                                                                  12 Do you recall any issues with the -- with your
        13 Q Okay.                                                                      1   3   phone dropping out when you were on calls?
        14 MR. GRECO: Counsel, can we just reach an                                     14 A    Gosh, I honestly can't even remember that. It
        15 agreement that           if Mrs. McGee will look and see if       she        15 seems like I would.
        l6      has a receipt for a light bulb from Mercedes-Benz            of         16 Q          Do you have any idea what you might have meant
        l7      Escondido,   ifit   exists or ifshe still has it, it can                l7      by "long drives"?
        l8      be produced in two weeks?                                               18 A Probably just commuting to work.
        19            MS. WALLACE: Yes.                                                 19 Q Okay. I'm sorry. I was going to go back
        20            MR. GRECO: Okay.                                                  20 through my notes to        see   if I could find it. I
        2I      BYMR.GRECO:                                                             2   I   understood that you had stopped working for Unite
        22 Q      And so other than the light bulb, the times for                       22 Eurotherapy in 2018.
        23 the tire pressure, any other times that you can think                        23           Were you still working for them in January
        24      of?                                                                     24 of20l8?
        25 A           No.                                                              25 A          You know, I probably stopped working November
                                                                               Page75                                                                     Page77

                                                                                                                                        20 (Pages 74 - 77)
                                                                   Veritext Legal Solutions
                                                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.280 Page 21 of 44



         l of'17.                                                                     1            THE WITNESS: I remember that visit.
         2 Q Okay. So as far as you can remember right now,                           2 BYMR.GRECO:
         3 in January of2018, you were             no longer working for              3 Q           All right. Did     you -- did you wait for the car
         4 Unite; right?                                                              4 thal day, or did you         get a loaner car?
         5 A          Right.                                                           5 A Oh, Iwaited.
         6 Q          Okay. And you did mention that at some point                     6 Q Okay.
         7   you drove the car to Monterey.                                            7 A That's my angry visit.
         8 A Yes.                                                                      8 Q You probably cleaned out all the cookies.
         9 Q Any other long trips that you can think ofl                               9 A I know. That's the problem. You sit in there,
        10 A I don't believe so.                                                     l0 and they make you wait. And you have these candies                 and
        II   Q Okay. Did you ever drive the vehicle up to LA?                        I I cookies in there.
        12 A Yes.                                                                    12 Q All right. Do you recall about how long you
        13 Q How frequently do you take the car to                                   13 waited?
        l4 Los Angeles?                                                              14 A     Yes. It was supposed to be 25 minutes, and it
        15 A Ithinkonce.                                                             15 was an hour. And they weren't even done. So I didn't
        16 Q Okay. Do you recall around when that was?                               16 get my car wash.
        17 A Yes. It was -- had it to have been somewhere                            17 They were supposed to write on here * which
        18 in 2018.                                                                  l8 I'm looking -- that they were going to give me a detail
        19 Q     Okay. Have you evet'taken the vehicle to                            19 the next time I came in. But I don't think I ever went
        20 Las       Vegas?                                                          20 back.
        2l A No.                                                                     2l Q          Okay.
        22 Q On the time that you took it to Los Angeles,                do          22 A          I'm still pissed.
        23 you recall experiencing any problems with the            car on           23 Q          All right. Okay. Let's go ahead       and move --
        24 that drive?                                                               24    anything else that you can think of from this visit?
        25 A          No.                                                            25 A          I think I got my tires. I think that's it.
                                                                           Page 78                                                                       Page 80


         I      Q     Okay. Do you recall any time in the last six                    I        Q   Okay. All right. Were you experiencing any
         2   months experiencing a problem with your phone dropping a                 2   problems with the navigation system in the vehicle?
         3   call?                                                                    3 ANo.
         4 ANo.                                                                       4 Q Okay. Do you ever recall experiencing                 any
         5 Q Do you recall any specific times, at least as                            5   problems with the navigation system in the vehicle?
         6 you sit here       today, when your phone would drop a call                6 ANo.
         7   while you were in the vehicle?                                           7 Q Okay.
         8 ANo.                                                                       8  MR. GRECO:                  Okay. Let's go ahead and mark,       as

         9 Q Okay. All right. So any -- any other                                     9 Exhibit      13, this is Mercedes-Benz of Escondido Repair
        10 complaints that you can recall or remember that you were                  l0 Order 744427. The mileage reported on the vehicle at
        11 having around January 5th of2018?                                         I I this time is 30,61l. That was opened on May 8, 2018.
        12 A          I do   see that   they -- they updated my                      12 (Exhibit 13 marked)
        l3   navigation.                                                             13 BY MR, GRECO:
        14 Q          All right. And I     see that on the second page               14 Q      Okay. Please take a moment to review this
        l5   at line 8.                                                              15 repair order, and let me know when you're finished.
        16           Do you recall requesting that they give you the                 16 A I'm finished.
        17 latest navigation updates?                                                17 Q Okay. This, to me, looks like another
        18 A No. They said that there was an update.                                 18 complimentary car wash.
        19 Q Do you recall ifthat was a navigation update                            19 Does it look that way to you?
        20 related to the software ofthe navigation unit or                          20 A          Yes.
        2l whether it was just for updated maps?                                     2l Q          And do you recall having any specific problems
        22 A I'm not sure. But it took a really long time.                           22 onMay        8th of 2018?
        23   And I did not get my complimentary car wash.                            23 A No.
        24           MS. WALLACE: We're adding to the lawsuit for                    24 Q Okay. Do you actually        recall ifyou brought
        25 that.                                                                     25 the vehicle in for a car wash on that day?
                                                                         Page79                                                                          Page   8   I


                                                                                                                                     21 (Pages 78 - 81)
                                                                  Veritext Le gal         So   lutions
                                                                         866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.281 Page 22 of 44



         1 A I don't.                                                                 I            Do you remember if you ever got that detail or
         2 Q Okay.                                                                    2 if it might        have been included in any of these car
         3  MR. GRECO: All Light. We'r'e marking, as                                  3 washes?
         4 Exhibit     14, Mercedes-Benz of Escondido Repair                          4 A           I don't think so. I -- we were living --
         5   Order 744815. The repair order was opened on May 14th                    5 actually were living super, like, transiently close to
         6   of 2018. And the mileage reported on the vehicle was                     6   Mercedes. So that's when I got them.
         7   30,729.                                                   7 Q Okay. Oh, so at the time, you were living --
         8       (Exhibit 14 marked)                                   8 were you guys moving addresses at the time?
          9 BYMR.GRECO:                                                9 A Yes.
        l0 Q Okay. Please take a moment to review what               10 Q Okay. Were you staying somewhere close to
        I I we've marked as Exhibit 14, and let me know when you are I I Mercedes-Benz of Escondido? Where were you staying at
        12 finished.                                                 12 the time?
        13 A Iamfinished.                                            13 A The Escondido RV Resoft.
        14 Q Okay. This, again, looks like another                   14 Q Okay. Do you guys own an RV?
        15 complimentary car wash.                                                15 A Yes.
        16 Does it look that way to you?                                          16 Q What kind of RV is it?
        l7 A Yes.                                                                 17 A A.
        18 Q Do you actually recall blinging your vehicle              in         l8  MS. WALLACE: A big one.
        19 for   a car wash on   May l4th of 2018?                                19 THE WITNESS: -- big one. Monaco Diplomat.
        20 A No.                                                                  20 BYMR,GRECO:
        21 Q Do you recall having any problems             or complaints          2l           Q    Okay. Do you guys ever experience any problems
        22 with the vehicle on May      14th of 2018?                             22 with the RV?
        23 A No.                                                                  23 A              Yes.
        24 Q Okay.                                                                24 Q              Any problems with the drive portion of the RV?
        25 MR. GRECO: Let's mark, as Exhibit 15,                                  25 A              ldon'tknow.
                                                                        Page 82                                                                     Page 84


         I   Mercedes-Benz ofEscondido Repair Order745770. The                        I Q           Okay. You don't know?
         2 repair order was opened on May 29th of 2018, and the                       2 A           I wouldn't know, yeah.
         3 mileage reported on the vehicle at that time is 31,061.                    3 Q           Oh, okay. I assume it's not a -- when you say
         4    (Exhibit 15 marked)                                                     4 it's a large RV, I assume that it is not based on a
         5 BYMR.GRECO:                                                                5 Mercedes vehicle. By that I mean, is there a Mercedes
         6 Q Okay. Please take a moment to review this                                6 emblem anywhere on that car?
         7   rcpair order and let me when you are finished.                           7 ANo.
         8 A lamfinished.                                                             8 Q Okay.
         9 Q All right. This, again, looks like another                               9  MR. GRECO:                 All right. Let's go ahead and mark
        l0   complimentary car wash.                                              10      as   Exhibit 16. This is Mercedes-Benz of Escondido
        l1  Does it look that way to you?                                         1   I   Repair Order 74947 4. It was opened on July
                                                                                                                                 17 ,2018.

        12 A Yes.                                                                 12 And the mileage reported on the vehicle was 32,438.
        13 Q Okay. Do you recall having any particular                            13 (Exhibit l6 marked)
        14 complaints or problems with the vehicle on May 29th                    14 BY MR. GRECO:
        l5   of2018?                                                              15 Q          All right. Mrs. McGee, please take a moment to
        16 A No.                                                                  I   6   review this repair order, and let me know when you are
        l7 Q Do you actually recall bringing your vehicle              in         17 finished.
        18 for   a car wash on   this day?                                        18 A              Okay.
        19 A No.                                                                  19 Q              Okay. Did you bring the vehicle in for service
        20 Q You mentioned that there -- someone had offered                      20 or repair on July           17th of2018?
        2l a detail for you after having to wait for the navigation               2l A             Yes.
        22   update back on January 5th      of2018.                              22 Q             What led you to bring the vehicle in on that
        23 A       Yes.                                                           23 occasion?
        24 Q       All right. You know, we looked       at three car              24 A It looks like           some campaign. I'm not positive.
        25   washes in a row.                                                     25 Q             Do you recall ever getting any other recall
                                                                       Page 83                                                                      Page 85


                                                                                                                                   22 (Pages 82 - 85)
                                                            Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.282 Page 23 of 44



            I   notices flom Mercedes-Benz other than the Takata airbag                  1 Q        Do you recall ifthe dealership took possession
            2   one?                                                                     2   of the vehicle after you showed the individuals the
            3 A        It would be only my assumption that that's why                    3   squeaking steering wheel?
            4 I went    in for this.                                                     4 A       I'm going to assume so because it does not
            5 Q        Okay. I also     see that there's another request                 5   squeak anymore.
            6   for a navigation update at line B.                                       6 Q       Do you recall the last time that you heard a
            7  Do you see that?                                                          7   squeaking noise coming from the steering wheel?
            8 A Ido.                                                                  8 A Huh-uh.
            9 Q Okay. I amjust asking because you mentioned                           9 Q Do you recall the first time you heard it?
        I   0   earlier it was possible that on the day that they did                10 A No.
        1l      the navigation update, it took a long time; that you                 II    Q Can you estimate for me how long it's been
        12 might never have brought the car back to Escondido again                  l2 since you've heard that noise?
        13 after that.                                                               13 A At least since November.
        14 A Right.                                                                  14 Q Just November of last year?
        15 Q All right. So is it possible that happened on                           l5 A Yes, of '18.
        l6      this repair visit and not the other one?                             16 Q Okay.
        l7 A It could be.                                                            17 MR. GRECO: All right. We're on the last one.
        18 Q Okay. Butyoudon'tknowforsure?                                           18 Okay. Let's go ahead and mark as Exhibit 17. This is
        19 A No, because I -- yeah. I never asked               for a                19 Hoehn Motors Repair Order 680597.
        20 navigation         update.                                                20           The mileage reported on the vehicle at this
        2l Q Okay. So -- but as far as you can recall,                               21 time was 37 ,265. And the repair order was opened on
        22 there was only one time where the navigation update                       22 lantary 10thof2019.
        23 seemed to take a long time?                                               23 (Exhibit 17 marked)
        24 A           Yes.                                                          24 BYMR.GRECO:
        25 Q           Okay. And so it might have been this repair,                  25 Q          Mrs. McGee, please take a moment to review this
                                                                           Page 86                                                                Page 88


            I but it also might have been the one back in January?                       I repair order, and let me know when you are finished.
            2 A Corect.                                                                  2 A Okay. I'm finished.
            3 Q Okay. All right. Do you recall experiencing                              3 Q Okay. Did you bring the vehicle in on
            4   any pafiicular problems with the vehicle around                          4   January lOth of2019?
            5 July lTth of20l8?                                                          5 A Yes,
            6 A I don't believe so.                                                      6 Q And what led you to bring the vehicle in on
            7 Q Okay. Did you ever experience any problems                               7 that   occasion?
            8 with     the steering of the vehicle?                                      8 A For a 40,000 service.
            9 A          Gosh, I feel like at one point there was like a                 9 Q All right. Did you have any particular
        10 squeaking in there, not necessarily like hard to steer,                   l0 complaints        with the vehicle   at that   time, that you can
        I I but I do feel like I remember a -- more of a kind of a                   II recall?
        12 noise in there.                                                           12 A I believe that was the first time I asked them
        13 Q Okay. Did you ever bring the vehicle in for                             13 about the recall.
        14 that squeaking noise?                                                     14 Q   Other than that, do you recall having any other
        15 A Ibelieveso.                                                             l5complaints with the car?
        16 Q Do you recall around when that was?                                     16 A I don't.
        17 A No.                                                                     17 Q There's a signature on the bottom left ofthat
        l8 Q Did you ever demonstrate the squeaking noise                            18 page.
        l9      for anyone at a Mercedes-Benz dealership?                            19        A Uh-huh.
        20 A Yes.                                                                    20        Q Is that your signature?
        2l Q Who did you demonstrate it for?                                         21        A Yes.
        22 A Probably the guy in the - in the service                                22        Q And I'm speaking of the first page, which has a
        23 drive.                                                                    23 little number on the bottom right that           says
        24 Q But not a service advisor?                                              24 MBUSA 000065.
        25 A No.                                                                     25 A          Yes.
                                                                           Page 87                                                                Page 89


                                                                                                                                 23 (Pages 86 - 89)
                                                                Veritext Legal Solutions
                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.283 Page 24 of 44



            I     Q All right. And then if you turn to the very                      I   hard time accelerating. That was the only time I've
            2 last page ofthe exhibit, there's a signature on the                    2   ever felt it didn't handle well.
            3 bottom left on that page as well, which is MBUSA           68.         3 Q        And that's not something that's currently
            4         Do you see that signature?                                     4   occurring; correct?
            5     A Yes.                                                             5 A        That's correct.
            6     Q Is that your signature?                                          6 Q        And to the best ofyour recollection, you can
            7     A Yes.                                                             7 recall it occuring after you brought the vehicle in for
            8     Q Okay. Have you brought         the vehicle in for                8 that problem; right?
         9 service or repair to any Mercedes-Benz             dealership since       9 A        Idon'trecall.
        l0 this date, January 10,2019?                                              10 Q        You don't recall the vehicle doing that at any
        l1        A    I brought it to Hoehn not long ago for my tire               11 time in the last month?
        I   2   pressure and asked them about my brake and the recall.              12      A No.
        13 Q And that was that August 23rd visit that we                            13      Q In the last six months?
        l4      spoke about before?                                                 14      A No.
        15 A Yes.                                                                   15      Q Okay. Has your daughter, Serena, ever been in
        16 Q Okay. And did you get a repair order for that                          l6   the car with you when the tire pressure light has come
        l7 visit?                                                                   17   on?
        18 A No.                                                                    18 A No.
        19 Q All right. Was the only thing that the                                 19 Q Has your mom ever been in the vehicle              with you
        20 dealership did        was put air in your tires?                         20 when the tire     pressure light has come on?
        2l A           And check my brake.                                          2l A No.
        22 Q           Okay.                                                        22 Q Has your husband ever been in the vehicle            with
        23 A           And then Chris looked up on his computer for                 23 yon when      the tire pressure light has come on?
        24 therecall.                                                               24 A No.
        25 Q           Okay. And so on that occasion, you did speak                 25 Q Was anyone in the vehicle           with you when you
                                                                         Page 90                                                                  Page 92


            1 with a service advisor     as opposed   tojust one ofthe               I would experience the sluggishness when accelerating?
            2   guys that greets you out in the front?                               2 A No. ButI do have -- sorry to backtrack. This
            3     A   Yes.                                                           3 last one, you were in my car for -- my husband was in my
            4     Q   Okay. And that was at Hoehn Motors?                            4 car for -- the last time I had the tire pressure.
            5     A   Coruect.                                                       5     Q Oh, okay. And that was around August 23rd?
            6     Q   Okay. Have you ever seen any warning lights or                 6     A Yes.
            7   symbols display in the dash of the vehicle?                          7     Q Was Mr. McGee driving, or were you driving?
         8        A   Yes.                                                           8     A I believe that time he was driving.
         9        Q   Okay. Other than the tire pressure monitor?                    9     Q When the two of you ride in the car together,
        l0        A   And that I need gas.                                          l0   does he   typically drive, or do you --
        ll        Okay. So there we go. So we got two. There's
                  Q                                                                 ll A       Yes, he does.
        12 the tire pressure monitor and low fuel.                                  12 Q     Okay. Can you think ofanybody that was in the
        13 Any other ones that you've seen display in the                           13 vehicle with you when the steering wheel was squeaking?
        14 instrument cluster -- or I should say on the dash?                       14 A No.
        15 A I don't believe so.                                                    15 Q Other than Mr. McGee being in the vehicle             with
        16 Q Okay. Has the vehicle ever broken down and                             l6   you the last time the tire pressure monitor alert came
        l7 left you stranded anywhere?                                              l7   on, can you think ofanybody else that was in the
        18 A No.                                                                    18 vehicle with you when you experienced any complaints
        19 Q We talked a little bit about there was a                               19 with it?
        20 squeaking noise you heard from the steering wheel.                       20 A No.
        2l A Uh-huh, yes.                                                           2l Q Okay.
        22 Q Were there any other complaints              that you                  22 MR. GRECO: Counsel, let's go off the record.
        23 believe affecting the handling or the drivability ofthe                  23 (Discussion off the record)
        24 vehicle?                                                                 24 MR. GRECO: Well, first off defense counsel is
        25 A          I think the only issue was when it was having      a          25   going to request a cerlified copy and a CD.
                                                                         Page 9 I                                                                Page 93


                                                                                                                               24 (Pages 90 - 93)
                                                                 Veritext Le gal So lutrons
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.284 Page 25 of 44



         I        But other than that, let's stipulate to relieve                  I                      CERTIFICATE
         2   the court reporter ofher obligations undet the Federal                2
         3   Rules of Civil Procedure.   I'll offer to send the                    3         I, the undersigned, a Certified Shorthand
         4   original transcript to plaintiffs counsel, who will                   4 Reporter     ofthe State ofCalifornia, do hereby
         5   provide it to Mrs. McGee for review and signature under               5   cefiify:
         6   penalty of perjury within 30 days.                                    6         That the foregoing proceedings were taken
         7      If Ms. McGee makes any corrections or changes,                     7   before me at the time and place herein set forth;
         8 plaintiffs counsel will advise all counsel. Iffor                       8 that any witnesses in the foregoing proceedings,
         9   some reason the original is lost, misplaced or stolen,                9 prior   to testifying, were administered an oath; that
        10 we agree that a certified copy can be used in lieu of               l0      a record   of the proceedings was made by me using
        1 I the original for all purposes; that plaintiffs counsel             I   I   machine shorthand which was thereafter transcribed
        l2 will make the original of the deposition available upon             I   2   under my direction; that the foregoing transcript is   a

        l3 request as needed.                                                  l3      true record ofthe testimony given.
        14 MS. WALLACE: The only addition is that we                           14            Further, that ifthe folegoing pertains to the
        l5 relieve the court reporter ofher duties under the                   15 original transcript ofa deposition in a Federal Case,
        l6 Federal Code ofCivil Procedure after she's transcribed              l6 before completion ofthe proceedings, review ofthe
        17 the deposition.                                                     l7      transcript [] was [] was not requested.
        18 MR. GRECO: Exactly. Yes,thankyou. So                                18           I further certifu I am neither financially
        19 stipulated.                                                         19 interested in the action nor a relative or employee of
        20        MS. WALLACE: So stipulated.                                  20 any attorney or any ofthe parties.
        21        (TIME NOTED IS 12:36 P.M.)                                   2l       IN WITNESS WHEREOF, I have this date subscribed
        22                                                                     22 my name.
        23                                                                     23 Dated: Senf-lfiLa. 1? 'n ro
                                                                                                    ,'I          .'   1l
        24                                                                     24                  \Jauiot.- (/- *!"t,a -
        25                                                                     25                   BARBARA A. BAKElt, RPR, CSRNo. 13033
                                                                     Page 94                                                                  Page 96


         1                  DECLARATION
         2
         3

         4          I hereby declare I am the deponent in the
         5   within matter; that I have read the foregoing deposition
         6 and   know the contents thereof. And I declare that the
         7 same is true   of my knowledge except as to the matters
         8   which are therein stated upon my information or belief.
         9   And as to those matters, I believe it to be true.
        l0         I declare under the penalties ofperjury of
        I I the State of California that the foregoing is true and
        12 correct.
        13         Executed on the                       day   of
        14                             2019, at
        l5   California.
        t6
        t7
        18
        19                  ARLENE McGEE
        20
        2t
        22
        23
        24
        25
                                                                     Page 95


                                                                                                                            25 (Pages 94 - 96)
                                                            Veritext Legal Solutions
                                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.285 Page 26 of 44



       [000009 - sl23l20t8]

                    0           11 4:23 6:23 66:9          20,000 65 17          250953 66:II
        000009      4:II          66:13 76:12              2000 6:22 30:19       250  2:18 3:6
        000010 4:13
                                11,040 64.4                2004 29:4             28 64:3,11,24
        000011 4:14
                                It/02/2017 4:23            2005 28:23 29:4,15    28,113 76:16
        000012 4:16
                                12 4:24 76:13,17            29:18                29th 3I:12 83:2,14
        000014 4:16
                                12129/15 31:11             2010 6:22,23          2nd 70:12
       00001,5 4:17             12/30/2015       4:II      20ll  6:23 12:23                 3
       000016 4:17              l2l2l  3:12                 l3:I,24
                                                                                 3 4:lI 49:9,13,17
       000019 4:19              12236 2:20 94:21           2012 27:4
                                                                                 30109 54 5
       000020 4:20              13 5:4 8l:9,12             2015   12:23 I3:l
                                                                                 3l1512016 4:14
                                1300 3:12                    34:18,18 49:16,25
       000021 4:20
                                13033 I:23 2:21              5l9
                                                                                 30 49:16 946
       000022 4:22                                                               30,000 77:3
       000024 4:22               96:25                     2016 34:18 5I:16
                                                                                 30,611 81:1 1
       000034 4:25              14 5:5 82:4,8,11           52:1,5 53:8 54:6
                                                                                 30,729 82:7
                                14027 96:24                 54:23 55:1,12,20
       000051 5:4                                                                30th  49:25 5l9
       000052 5:6               l{th  82:5,19,22            56:23 60:14,21
                                                                                 31,061 83:3
       000053 5:7               15 5:7 3l9 546             6l:4 62:22 63:4
                                                                                 310.917.4500 3:13
                                 54:23 68:19,25            63:15,18,24 64:3
       000054 5:9                                                                310.917.5677 3:14
                                 70:18 7l:2 82:25          64:1I,24
       000065 5:10 89:24
                                 83:4                     2017 56:8 65:4,13
                                                                                 3lst 3I:9
       00513 l:7 2:7                                                             320438 85:12
       037 4:25                 16 5:8 26:5 47:17          65:19 66:12 67:12
                                                                                 3500380 I:24
       05/16ll7 4:21                85:1 0,1 3             69:ll,l5 70:6,12      37,265 88:21
       068 5:10                 1601  14:2,22             2018 13:24 76:15       3:19 l:7 2:7
                                16th 65:3,13,19            77:22,24 78:3,18
                    I           17 4:7,9 5:10 78:1         79:II 8l:11,22                   4
       I    I:8,25 2:8 4:7,10    85:1188:18,23             82:6,19,22 83:2,15    4    I:16 2:20 4:12
           16:25 l1:2               96,,23                 83:22 85: 1 1,20          6:1 51 13,17,20
       1/05/18 4:24             lTth 85:20 87:5              87:5                4,034    55:1   1

       lll0ll9      5:10        18 ll:23 88:15            2019 I:16 2:20 6:1     4,181 60:20
       l/25170      1   1:1     1846     16:17             40.4 44:12,15         4122116 4:17
       10    I:8 2:8 4:21       19 14:21                   46:19 88:22 89.4      41612016 4:16
           16:7 27:19 65:2,6    19,457 65:5                90:10 95:14 96:23     40,000 89:8
           90:1 0
                                             2            22 35:11 51:16         42,000 34:2
       10,000 64:15,21                                     52:1,5 53:8 60:21     49 4:II
       10/07116 4:19
                                2    4:9 17:20,21,23
                                                           6l:4 62:22 68:15
                                  30:24 31:1,10                                             5
       10128116 4:20
                                  39:20,21 66:12
                                                          23 44:12 46:19         5    4:1416:10 54:3
       100     35:21                                      23rd 44:15 90:13
                                  67:12                                              54:7 l6:15
       106 13:1014:2                                        93:5
                                2,339 51:15                                      510812017 5:4
       10224 2:19 6:2
                                2122/16 4:13              24 10:10,14            5ll4l20l8 5:6
       10th 88:22 89:4                                    25 80:14
                                20 27:12                                         5/2312018 5:7


                                                                                                     Page   1

                                             Veritext Legal Solutions
                                                  866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.286 Page 27 of 44



       [51 - arlene]

        51 4:12                  760.438.1056         3:l        I2:4                    45:21 53:11 90:20
        54 4:14                  78 68:19,25                    accurate 44:22         airbag 40:Il,l4,I7
        55 4:15 5:9              7th 63:4,15,18                 acquisition 18:5         40:20 43:8 48:8
        58 49:15                               8                 18:13                   86:1
        5th 79:1183:22           8 4:18 23:6 63:1,5
                                                                action 96:19           airport 2:18 3:5
                    6             79:15 81:1 1
                                                                actual 32:8            alcohol 10:13,16
        64:3,15 22:lI            80 27:13                       adding 19:24           alert     93   16

        55:9,13,16,20            81 5:4                         addition 94 14         alexandra l4:I9
        56:23 60:14              82 5:5                         address 13;9,14,17       l5:18,24
       60 4:17                   83 5:7                          13:2214:1,23          alfa    30:6,18
       63 4:18                   85 5:8                          15:I,3,5,6,14,15      amended 4:l
                                                                 l6:16                   I6:25
       64 4:20                   88 5:10
       65    4:21                8th 8l:22                  addressed 40:5             amg 50:12,22
       66    4:23
                                                            addresses 13:20            amie 16:17
                                               9
        671305 49:10                                             84:8                  amount   59:18
       68    90:3
                                 9   4:20 64:1,5            adjust          65:20      angeles 3:13 78:14
                                 9,762       63:3           administered 96:9           78:22
       680597 5:10 88:19         9.5
       685141 4:II 49:14
                                     16:9                   advise 94:8                angle 61:11
       688866 4:12 5l:14
                                 90 16:6 27:18              advisor 42:18,22           angry 80:7
                                 90/10 28:3                   43:12 44:4 46:4          annoying 44'24
       690344 4:14 54:4          90025 3:13                  73:21,23 74:6,14           45:2,25 46:l
       691945 4:15 55:10
                                 92011 3:6                   76:9 87:24 9l 1           answer 4l:17
       693042 4:17 60:19
                                 92025 13:11                advisor's 42:16              54:15
       6th    55:12 56:8,24
                                 92054 l4:4                 advisors 23:10,15          anthony 3:lI 6:14
                    7            92069 16:18                affect          10:5       anybody 56.,2
       7    4:17 22:22 60:18     96    l:25                 aftermarket 25:12           57:14 93:12,17
         60:22,25                             a             age I4:9                   anymore 72:21
       7/17/18 5:8               a.m.  2:19 6:2             ago 30:Il          37:14    88:5
       701 2:18 3:5              ability 10:10,17                90:1   1              apologize 54:12
       705072       4:18 63:2                               agree 94:10                appear 45:8,8
                                 able 9:4 4l:14,20
       706559       4:20 64:2                               agreement 18:9             appearances          3:1
                                   65:25 69:20 7l:l
       720159       4:21 65:3                                23:23,25 24:10            appears 39:21
                                  72:6
       732089       4:23 66:10                               75:75                     appropriate 20 8
                                 accelerate 66:25
       736234       4:24 76:14
                                  67:l                      ahead 9:21 16:24           april  55:12,20
       744427       5:4 81:10                                Il:19 23:24 24:I            56;8,23,24 60:14
                                 accelerating 69:3
       744815       5:5 82:5                                 49:8 51:12 55:8             60:21 6l:4 62:22
                                  92:l93:l
       745770       5:7 83:l
                                 accident 2l:25              62:25 65:1 66:8           are    53:3 72:10
       749474       5:8 85:11     ').),1 0                   76:ll,l3 80:23            arlene I:14 2:17
                                  LL.L)/
       76 4:24                   accounting         4:ll     81:8 85:9 88:18            4:7 6:5,1217:I
       760.438.1047 3:7
                                  4;12,14,15,r7,18          air 20:7 36:17              95:19
                                  4:20,24 5:4,5,7,8          37:24 44:19 45:13


                                                                                                           Page 2
                                               Veritext Legal   So   lutions
                                                     866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.287 Page 28 of 44



       [asked - c]

        asked 8:15 9:9              backing  22:6             53:22 54:3 55:5,9         44:20,24 46:I
           2l:I
             25:8 26:13             backseat 42:10            57:15 60:18 63:1          53:16 57:23 58:2
        26:18 38:3 43:l             backtrack 93:2            64:2 65:2 66:5,9          58'5 59:2 64:17
        43:17 46:22 47:l            bad 58:11                 72:16 73:14,16            90:12,2I
        57:9 86:19 89:12            baker l:22 2:21           74:2,4 75:16          brands 33:9
        90:12                        96:25                    76:12,14,24 8l:9      break 9:20,21
       asking 86:9                  barbara I:22 2:20         824 83:1 84:1 I       briefly     39:14
       asks l8:4 l97                 96:25                    85:10 86:1 87:19      bring I7:15 37:2
           22:11,22 23:6            based 9:8,15 85:4         90:9                    46:5 50:16 52:11
       assembly 38:9                basically 42:3          bernardo 7l:3,5           52:20 55:19 56:7
       assume 22:3,15                43:13 47:5 52:22       best 8:10,16,23,23        6l:3,6 64:10,13
           52:16 85:3,4 88:4         53:2,20                 10:20 20:8,23            65:12,15 66:18,21
       assuming 2l:2                bates 4:ll,l3,l4         36:13 52:13 56:4        73:19 76:7,23
       assumption 86:3                4;16,I7,19,20,22       92:6                    77:I 85:19,22
       aston        48:13,16          4:23,25 5:4,6,7,9     better 30:23              87:13 89:3,6
       atm        9:5,11              5:10                  beyond l8:2             bringing 82:18
       attained 1 1:3               beach 11:6              big    84:18,19          83:17
       attend 11:5                  beginning 2:19          bill   6:17             broken 9I:16
       attorney 3:5,1 1              34:24 68:5 70:4,7      birth I0'25             brothers 26:17
           6:14 96:20               behalf 2:17 17:24       bit 58:19 59:25         brought 19.'23
       attorneys          10:5      belief  95:8             l4:22 9l:19                20:6 43:146:8,10
       audi 33:16                   believe  18:24          black     58:15,24        46:ll,l2 53:13,17
       audi's 33 14                  19:15 20:19   2l:lI      59:1 3,1 8             55:4,23 56.'2,5,19
       august 44:I2,15               24:7 36:12 42:25       blends   60:5            57:18 61 :1 1 63:19
           46:19 90:13 93:5          44:13 45:17 47:3       blue 25:22               64:20 67:12 69:12
       automobiles 1 1:1 1           50:20 57:8,20          bluetooth 65:20          70:8 72:15 8I:24
           11:13                     59:1,2 62:20             70 16 7l:10,13,15      86:12 90:8,1 1
       available 94 12               69:16 74:18 76:2         7l:17                  92:7
       avenue 13:11                  7l:3 78:10 81:6       book 25:22               bulb 36:18,20,21
                     b               87:15 89:12 91:15     booklet 9:23              37:6 7 4:10 7 5:7 ,8
       b    4:5   5:l    57:22,25
                                     9l'23 93:8 95:9       bothers 44:24             75:11,16,22
           86:6
                                    benz l:8 2:8 6:14      bottom 31 :1 1           bump 48:20
       b2    I4.3
                                     6:1810:4 15:10           89:17,23 90:3         bumper 6I:25
       baby 67:7                     l9:Il,I7,23 20:10     bought    9:6,12         business 13 I4
                                     22:23,25 23:4            18:22 30:10 51:6        44'2
       back 9:5 19:5 31:1
         34:17 38:24 39:20
                                     25:9 29:2132:6           5l:7 75:9             buy 33:5 75:8
         4l:2 46:12 47:20            33:15 39:16,22        boulevard 3:I2           bu     32:9
         58:18,18 71:19
                                     40:2,8 42:13          bouncing 8:6                         c
         80:20 83:22 86:12
                                     46:23 47:24 49:9      brake      36:23,24,25
                                                                                    c   6:1216:13 6I:24
         87:1
                                     49:13 50:13 51:13       3l:12,2138:9,17
                                                                                        69:24
                                     52:9,I7,20,22           38:20 39:6,10


                                                                                                    Page 3
                                              Veritext Legal Solutions
                                                   866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.288 Page 29 of 44



       [c350 - correct]

       c350 15:10 32:13      care 74:I3                   children l4:9           93:18
          33:4               carlsbad l:15 2:19             26:18               complete 9:I4
       cadillac 33 14,16      3:6 6:1 13:8,11,16          chose 33:15             69:4,6
       california l:2,I5       13:2120:17                 chris  44:3,9,15      completed 57:16
         2:2,19 3:6,13 6:I   carried 30:13                 46:16 90:23          completely 22:25
         l4.3 16:18 26:1,3   carries 7:14                 christian 40:3        completion 96:16
         35:24 95: I 1,15    cars II:17 29:14             circumstances         complimentary
         96:4                 29:24 32:15 33:21             28:6                  5I:24 52:8 54:19
       call 43:20,24 44:10     399                        civil 94:3,16           63:10 79:23 81:18
        77:10 79:3,6         cascade l5:4,5,15            clanking 56:10          82:15 83:10
       calls 77:13           case l:7 2:7 6:25            class 43:19           computer 43:18
       campaign 85:24          8:12    10:Il,l7           cleaned 80:8            43:22 90:23
       candies 80:10           96:15                      client 77:10          concern 44:20
       car 8:6,8 22:3,15     categories 18:1              close 84:5,10         condition 2l:2
        22:19 25;6,9,18      category 4:10 18:4           closed 13 12          conformities
         27:3,5 28:2232:8      l97 22:11,22               closer 7l:8             22:12
         32:10,10 33:5,79     23:6                        cluster 45 9 9I:14    conformity  22:14
         34:13,15 35:18      caused 22:6                  code 94 16            consider 29:25
         36:2137:2 40:17     caution I0:2                 college ll:4,5        contact 22:4
         40:24 4I:16 43:l    cd     93:25                 color    32:1159:10   contains 9:24
         45:2 47:13 48:2     certificate 96:l               59   12               17:23
         48:22 50:2,20,24    certified 2:21               come 36:23 67:6       contend 22:12
         5l:2,4,24,25 52:8    93:25 94:10 96:3             76:9 92:16,20,23     contents 95:6
         52:16 53;7,13,18    certify 96:5,18             comes 45:15 69:25      continued   5:1
         53:21,24 54:19,22   chair 8:6                    73:18                   72:22
         55 4 56:5 57:16     change 287                  comfortable 28:9       contract 187
        58:17 59:21,24       changed 28:I                coming 22:3 38:22        30:25
         60:2,4,10 62:7      changes 10:1,3                56:13 57:6 68:I      control 18:12
         63:11,14,20 66:4      28:4 94:7                  88:7                  convenient 52:23
        66:21,23 67:6        changing        10:3        comment        10:5      53:3
        70:4,8,16 7l:12      chart     16:227:9,14       communications         conversation
        72:2 73:19,23        charts    27:15               22:23 23:3,7           44:14
        74:176:3 78:7,13     chattanooga l4:16             39:1 5,1 5           conversations
        78:23 79:23 80:3       14:18,20 15:19            commute        35.3      42:12,21 43:Il
        80:4,16 81:18,25     chavez 16:13                  72:25                convicted I6:21
        82:15,19 83:10,18    check 24:10 90:21           commuting 77:I8        cookies 80:8,11
        83:24 84:2 85 6      checking Il:17              company 2l:15          copy 2I:19 30:23
        86:12 89:15 92:16    cherokee 27:2,3,9           complaints 51:8         44:7,9 73:24
        93:3,4,9              29:18 48:9                   53:7 64:16 73:22      93:25 94:10
       card 2I:I9 44:2       child 14:17 15:21             79:10 82:2183:14     correct l5:,20
                                                           89:10,1 5 9l:22       i6:15 20:25 25:2

                                                                                               Page 4
                                            Veritext Legal Solutions
                                                 866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.289 Page 30 of 44



       [correct - drive]

          3I 4 34:23 35'2,7    customer      40:3       dealing 45 l          different       16:3
          4I:13 46:17 47:24     57:22 69:24 73:18       dealt 23:l             22:25 32:10 50:20
         48:5 50:1,14 53:5      73:25                   deanna 3:4              73:3 74:7,19
         59 14 68:4,14,76      cute 33:6,20,24          deannalemonlaw        difficulty 39:l
         7l:6 72:3 73:1,8,9    cuter 50:10,11            3:8                  ding     62:2
         87'2 9l 5 92:4,5      cv l:7 2:7              december 3l:9,12       diplomat 84 19
         95:12                           d               49:16,25 5I:9        direction 96:12
       corrections     94:7
                               d   4:l                 decision 33:4,10       dirtier 59:25
       correspondence
                               daily 34:2235:18
                                                       declaration 95:1       dirty 60:5
         22:19 23:14 24:15
                               damage 22:6             declare 95:4,6,10      discussed 3l:2
       counsel I7:24            6I:14,15 62:7
                                                       defective 40    ll       39:14 74:22
         19:12 2l:18 75:14                             defendant 2:18         discussion 93:23
                               dash 9I:1,14
         93'22,24 94;4,8,8
                               date 10:25 I7:8          3:9                   disengaged 39,3
         94 II                                         defendants 1:10        display 457 9l:7
                                31:11 40.4 43:3
       coupe 33:7 42:9                                  2:I0                    9I:13
                                64:24 90:10 96:21
       couple 37:14 43:5       dated 4:Il,l2,I4        defense 93:24          distinction 22:24
         60:4 6l:1274:19
                                 4:I5,I7 ,18,20,21
                                                       definitely 28:4        district l:I,2 2:I,2
       coursework      11:10
                                 4:23 5:4,5,7 96:23
                                                         60 1175:1            divorce 7:l26:9
       court I:12:17:ll        daughter      4I:ll     demand 4:8             document 17:4
        7:20 8:9 16:17                                 demonstrate              20:2
                                 92:15
        94'2,15
                               day  32:7 5l:6,7
                                                         87 18,21             documents 4:8,9
       cover 13:23 l5:7         57:23 59:17 67:23
                                                       depending 28:4          17;11,16,17,23
        15:15 43:13
                                67:24 80:4 81 :25
                                                       deponent 95.4           18:1,8,11,23      2l:ll
       coverage 2I:I2
                                83:18 86:10 95:13
                                                       deposition l:14        dog 28:8
       covered 23:8
                               days 35:15 56:20          2:17 4:7 6:16,19     doing ll:24,25
       covering 2l:20           56:23 60:4,9
                                                         7:3 9:23,24 16:25     12:3,24 28:5
       crack 61:18              67:12,I4,I8,22
                                                         17:7,9,15 34:3        92:10
       cracked 6l:23            94:6
                                                         94:12,17 95 5        door 56:9,11 57:3
       crackling 70 15         dealership I9:17          9615                  61:8,13 62:17,19
         7l:9,19,24 72:1,9
                                19:24 22:20 23:ll
                                                       describe 8:4 22:18     doors 56:14 64:19
       cr^zy 70:14              23:15,20 25:9
                                                        36:15 7I:172:6        doubt l5:12
       credibility 10:6         32:16 37:15 50:6
                                                         73:22                draw     22:24
       crossing l5:4,5,15       50:16,18 53:12
                                                       described 45,'25       drivability 9l''23
       csr I:23 96:25
                                64:20 72:17 73:11
                                                       description 4:6        drive 26:6,23,25
       current 14:l 15:6        73:12 74:1,24
                                                         5:3 8:10              27:12,13 2812
         25:23 33:25
                                75:3 87 19 88:1
                                                       design    12:21,22      32:3,13,I5,I9
       currently ll:'20         909,20
                                                         13:3                  33:20 34,3,13,15
        2I:t3 23:14,16         dealerships 20:15       detail 80:18   83:21    34:19 36:18 37:1
        27:192:3                                         84:1                  31:24 39:4,5
                                23:1,8 24:6 42:13
       custody l8:12                                   difference 9:2,I6       40:23 68:5,6,10,15
                                57:16 73:17
                                                                               70:14 72:2173:19


                                                                                               Page 5
                                         Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.290 Page 31 of 44



       [drive - find]
         74:9 78:11,24         easy 33:20                  35 12 4I:7,20            84:2187:7 93:l
         84:24 81:23 93:10     ed 1 1:8                    74:20 75:2 88:11     experienced 57:5
        driven l5:25           education II:2            euro I2:I0                 67:21 93:18
         28:16 29:24 36:6      efficient 7:6             eurotherapy            experiencing
         48:I6                 either 4l:15 5l:6           12:10,11,13,15         37:12 53:23 54:25
       driver        32:5      electric 71:17,18           l3:I3,24 35:1,9        55:3 58:9 60:14
       driver's       26:1,3   electrical 7I:20            4l:3 68:13 77:22         63:17 64:23 65:18
          56:1   1             em   7:7                  evening 73:2               69:10 77:5,5
       drivers I6:3            emblem 85:6               events 10:11,17            78:23 l9:2 8l:1,4
       drives 48:2,14,15       employed lI:20            eventually 73:20           87:3
        77:10,17                 ll:22                   everybody I6:20        expressed 55:5
       driving 14:9 15:8       employee 96:19            exact l3:9,2215:3      expressing 53:16
         15:16 26:2127:10      endurance 9:19            exactly 35:13,14                     f
        27:11,15,16,25         engage 37:21                94:1 8
        28:9,I0,20 29:13       engaged 38:5,21          examination 4:3
                                                                                f  77:9
                                                                                fact 9:12
        29:17 33:2139:I        engaging 38:17              6:8
                                                                                failed 39:17
         40:22 4I:2,9,10       entire     13: 1,18      example 9:l
                                                                                fair  56:23 60:7
        47:17,21 48:3,6          27:20,22 28:15         exchange 24:5
        57:23 67:2172:23         68:7,8                 exchanged 23:I9
                                                                                fall 47:10
                                                                                family 26:17 47:17
        93:7,7,8               entitled 8:23            executed 95:13
                                                                                fancy 25:17
       drop 79:6               entity 22:25             exhibit   4:7,9,10,11
                                                                                far  34:6 35:9
       dropping 77:I3          equipment 25:12            4:12,14,15,17,18
                                                                                  62:17 78'2 86:21
         79:2                  errands 34:22              4:20,2I,23,24 5:4
                                                                                fax 3:7,14
       drops 77:ll               35:18                    5:5,7,8,10 16:25
                                                                                features      33:3
       drove 787               escondido 13:7,10          17:2,20,21,23
                                                                                february       40:4
       drugs 10:13,16            13:11 19:11 20:ll        30:24 31:1,10
                                                                                  51:16 52:1,5 53:8
       duly  6:6                 20:13,21,24 49:9         39:20,21 49:9,13
                                                                                federal 94:2,16
       dust  57:23 58:2,5        49:14 5l:13 52:9         49:17 5l:13,17,20
                                                                                  96:15
         58:15,24 59:3,9,12      52:17,20'53.23           54:3,7 55:9,13,76
                                                                                feel 39:2 47:9 48:3
         59:1 8                  54:3 55:6,9 57:15        60:18,22,25 63 1,5
                                                                                  48:6 57:4 6I:19
       dusting 59:9 60:7         60:18 63:1 64:2          64:1,5 65:2,6 66:9
                                                                                  69:12 72:8 74:18
       duties 94:15              65'2 66:5,9 7l:3,4       66:13 76:12,13,17
                                                                                    87:9,II
                     e           72:17 73:15,16           77:8 819,12 82:4
                                                                                felicita 71:8
                                 74:2,4 75:17 76:6        82:8,11,25 83:4
       e 4:I,5 5:I 6:12,12      76:14,24 8l9              85:10,13 88:18,23
                                                                                felony 16:21
        6:12,1214:19
                                 82:4 83:1 84:11          90-2
                                                                                felt 74:8 92:2
        15:23,23 16:13,14                                                       field 71:18
        16:17 22:19 24:5
                                 84:13 85:10 86:12      exist    I8:2
                                                                                filed 6:17
                               especially 39:5          existence 13:4,5
        24:10                                                                   filled     20:5
       earlier 53 16           estimate 8:23,24         exists 15:I7            financially     96:18
                                9:2,17 20:8,23          experience 34:10
         86:1 0
                                30:17 347 35 8            36:3 72:19,23
                                                                                find     44:10 77:20



                                                                                                  Page 6
                                           Veritext Legal Solutrons
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.291 Page 32 of 44



       [finish - hoehn]

        finish   54 14           frequent 58:22               77:8,19 80:23             38:1 6
        finished   49:21         frequently 34:13             81:8 85:9 88:18      guessing 30-20
          5I:21,22 54:10,11        34:19 4l 7,15              91:1 1 93:22         guy      74:5,16 87:22
          55:l'7,18 6I:1,2         52:1178:13              goes 38:15 39:5         guys 18:2124:l
          63;8,9 64:8,9          front 7:12 58:19             67:5                      33 l 50:2,15 84:8
         65:10,11 66:16,17           6l:24 9l:2            going 7:3 8:19               84:14,2191:2
         7 6:21,22 81 : 1 5,16   fuel 9l      12              9:25 17:19 34:18                   h
         82:12,13 83:7,8         full 57:22                   42:3 43:4 46:6
                                                                                   h 4:5 5:1 16:13
         85:17 89:1,2            fully  8:20 36:23            4l:9 49:8 5l:12      hair 12:21,2213:3
       first 6:6 l:8 18:4,8        37:12,22                   54:13 65:2172:12
                                                                                   half 16:8 36:8
         26:22 34:24 37:ll       fun 30:6                     77:19 80:18 88:4
                                                                                   hand 57:25
         42:24 43:14 56:16       funny 47:13                  93'25
                                                                                   handed 20.2 74:23
         56:20,24 57:21,24       furnish 18:10             gosh 62:8 77:14
                                                                                   handle  53:16
         60:4 67:8 88:9          further 72:6 96:14           87:9
                                                                                    64:17 74:8 92:2
         89:12,22 93:24              96:1 8                grand 13:10 48:9        handling 74:16
       five l2:ll   14:23                     o
                                              It
                                                           greco 3:ll 4:3 6:9
                                                                                     9l'23
         20:23 34:9,10,16
                                 g                           6:14l2:5 16:24
                                      6:1216:14 62:I                               hanging 6l:9
         34:20 35:15 40:22                                    17:3,I9,22 19:3,5
                                 gas  48:22,24 67:5                                happen 43:4 47:16
         49:4 6l:15                                           19:6 2I:18,23,24
                                  91:10                                             57:2 72:4 73:2,5
       fix  40:12 47:4
                                 general 11:8,9              23:23 24:4,9,13,14
                                                                                   happened 46:13
         65:25 69:21                                         30:4,22 3l:20
                                 generally 2l:3                                     47:11,23 53:2,21
       fixed 6l:8,13 75:9          59:21 60,3
                                                             39:12 47:16,22
                                                                                     86:1 5
       flew 4l:14                                            49:3,8,18 51:12,18
       flick
                                 getting 6:24 36:19                                hard   38:23 67:6
               58:15                                         52:7 54:2,8 55:8
                                   37:24 54:22 60:5                                  87:10 92:I
       folks 24:5      55:5
                                   85'25
                                                             55:14 60:17,23
                                                                                   head 8:171:20
       follows 6:6 44:6          give 7:24 9:6 20:5          62:25 63 6 64:1,6
                                                                                   headlamp 36:20
       foot 67:4                   32:9 4l:14 54:15
                                                             65:1,7 66:8,14
                                                                                   hear 39:Il        56:13
       foregoing   95:5,71                                   70:20 72:14 73:10
                                   75:879:16 80:18                                   7I:I4,24
         96:6,8,12,14                                        7 5:14,20,21 7 6:Il
                                 given 96:13                                       heard    56:24 88:6,9
       forgot 38:9 47:19         gmail.com 3:8               76:18 80:2 81:8
                                                                                     88:12 9I:20
       form 18:9                 go 7:5 9:21 10:19           81:13 82:3,9,25
                                                                                   hearing 56:20
       forth 96:1                  16:24 17:19 I9:l
                                                             83:5 84:20 85:9
                                                                                   highest lI:2 48:24
       forty 68:11                 l9:5 20:4 23:24
                                                             85:14 88:17,24
                                                                                   highway 68:19
       forward 10:20              24:l39:20,21
                                                             93:22,24 94:18
                                                                                     73:4
       four  35:16 45:Il
                                  41:18 45:13 48:20
                                                           greeted 73:19
                                                                                   hit  72:8,9
         45:13,16 60:9                                       74:16
                                  48:25 49:3,8                                     hmm 7:7
       fourth 39:21               5l:12 52:21,25
                                                           greets 9l:2
                                                                                   hoehn 5:10 20:18
       free 1 1:13                55:8 62:1,25 65:l
                                                           ground 7:4
                                                                                     20:21,22,24 73:15
       freeway     69:5
                                  66:8,23 67:I
                                                           group 3:10 43:19
                                                                                    7   6:5,7 ,8 88: 19
         70:15 7I:2                                        guess 8:24 9:2,14
                                  72:12 73:14,15                                     90:lI9I:4
                                                            9:17 I8:9 20:4
                                  7 4:3 7 6:1 1, 13



                                                                                                     Page 7
                                              Veritext Legal Solutions
                                                   866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.292 Page 33 of 44



       [hold - lives]

        hold   38:14        indicating 54:18         judge     7:12           large  85:4
        home I4:1 47:21     individuals 88:2         july    85:1 1,20 87:5   las 78:20
          68:172:12         informal 7:9             iury    7:13             latest 79:17
        honestly 33:19      information 9:8                       k           law      3:4,5,I0,11
          77:14               9:15 43:21,23
                                                     k  14:19
                                                                                7:II
        hopefully 7:4         95:8
                                                     keep 33:24               lawsuit  6:17     l5:ll
        hour 52:24 80:15    inside 8:8 36:21         kelley 25:22               27:23 79:24
        hours 10:10,14      installed      25:13
                                                     kill 47:5
                                                                              lawsuits 26:Il
        house 347 35:9        50:23
                                                     kind                     lease 28:24
                                                              6:24 9:ll
          68:1 8            instances 63:23
                                                         19:22 22:8 28:6
                                                                              led 56:7 59'2 6l:6
        hr  12:2,3,6        instrument        45 8
                                                         35:23 48:22 55:23
                                                                                 64:13 65:15 66:21
       huh    31:16 88:8      9l:14
                                                         58:24 74:3,8
                                                                                 77:I 85:22 89:6
          89:19 9I:21       insurance       18:10
                                                         84:16 87:ll
                                                                              left 13:24 33:22
       human I2;7,9,16        2l:12,15,I9,20
                                                     kinds                       57:25 69:19 89:17
                                                             39:9
       husband 6:17 14:6    insured 2l:I3            know    8:7,7,15
                                                                                 90'3 9l:17
          16:8 26:11 27:7   interested 96:I9                                  lehrman 3:10
                                                       9:17,13,20 13:15
         27:13,213I:2,21    interim    40:2
                                                       16:1617:8 18:20        level Il:2 48:24
        32:18 33:17 36:7    invoice 4:II,I2,I4         22:3 27:3 29:25
                                                                              license 26:1,4
        39:19 43:25 46:22     4:I5,17,I8,20,2I                                licensed 26:6
                                                      32:12,12,I8,23
        48:10 50:25 56:2      4:23,24 5;4,5,7,8
                                                      33:20,25 34:14
                                                                              lieu 94 10
        57:14 92:22 93.3    involved 26:10            35:12,14 43:6
                                                                              light 8:8 36:18,20
       husband's 18:18      iphone 77:ll              44:7 47:19 48:10
                                                                                36:2138:4,20,22
        34:6 44:13          islas 44.3                48:20 49:20 50:15
                                                                                38:22 39.3 45:3,4
                   i        issue 37:1238:18          5I:1,20 54:10
                                                                                69:3,24 70:2 74:7
                              40:17 44:20 46:2                                  74:I0 J5:I,7,8,11
       idea  9:7,10 4l:15                             55:16 56:1 59:20
                              48'2 64:18 9I:25                                  75:16,22 92:16,20
         4l:15 50:6 77:16                             60:9,25 63:8 64:8
       ii ll:ll             issues 62:11 63:23                                  92:23
                                                      65:9 66:16 67:4
       imagine 63:19          77:12
                                                      68:20,23 70:25
                                                                              lights 9I:6
       immediate 26:16                 j              7I:12,18,19 74:12
                                                                              line  50:4 53:3
                            january                                             57:22 6I:24 62:l
       immediately 44:7               76:15           75'5 76:20 77:25
       impair 10:10,17        77:23 78:3 79:ll        80:9 81 :15 82:1 1
                                                                                69:24ll:9 79:15
                                                                                86:6
       important 7:I9,21      83:22 87:I 88:22        83:24 84:25 85:I
         7:24 33:4 40   l     89:4 90:10              85:2,16 86:18
                                                                              little  7:5 47:6
                            jeep 27:2,9,19,20                                   57:25 58:19 59:8
       incident 6I:20                                 89:1 95:6
                                                                                 59:25 72:6 74:22
       include 22:5          27:2128:I,I0,II         knowledge        15:24
                                                                                 89:23 9l:19
       included 17:10        28:13,17 29:9,17         26:16 56:4 95:l
         2I:5 84:2           48:9,15
                                                                              live l4:14,25
                                                                  I
       includes 22:15       jiffy 19:19
                                                                              lived 14:2215:7
       inclusive l:9 2:9    job l:24                 I 6:12 42:17                15:16
       indicates 55:11      jobs   12:17,20
                                                     la 78:Il                 lives  l4:5,I5,15,17
                                                                                l5:21

                                                                                              Page 8
                                       Veritext Legal Solutions
                                            866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.293 Page 34 of 44



       fiiving - minor]
        living   35:10 84 4,5   lower      58:18,24         60:22,25 63:5       mentioning 6l:22
          841                     59:1 8                    64:5 65:6 66:13     mercedes 1:8 2:8
        llc 1:8 2:8 6:15,18     lube     19:19              76:17 81:12 82:8      6:14,18 10:4
         22:23,25 23:4          lugs 47:9,I3,19             82:tl83:4   85:13     15:10 19:11,17,23
          39:22 40-2            lunch 4I:18 42:3            88:23                 20:10 22:23,25
        loaner 25:9 80:4          52:5                    marking 82:3            23:4 25:9 27:18
        located 13:3,6,7                    m             marks 58:24             29:2132:6 33:10
        loft 12:21,2213:3       m   3:4 6:1216:14
                                                          martin 48:13,16         33:15 39:16,22
        Iong II:612:12            l6:17
                                                          matter 95:5             40:2,8 42:13
         13:1214:20 26:3
                                machine 96:ll             matters 95:7,9          44:10 46:23 47:24
         30:17 48:19 53:4
                                mail  24:10
                                                          mbusa 4:II,l3,I4        49:9,13 50:13
         689 77:10,17                                       4:I6,17,I9,20,22      51:13 52:9,17,20
                                mailbox 22:7
         78:9 79:22 80:12                                  4:23,25 5:4,6,7,9      52:22 53:22 54:3
                                mails 22:19 24:5
         86:11,23 88:1 1                                   5:10 89:24 90:3        55:5,9 57:15
                                main 48.2 68:25
         90:11
                                maintenance
                                                          mcgee l:5,14 2:5       60:18 63:1 64:2
        longer   13:4 35:5
                                 11:11,16 19:8
                                                           2:17 3:4,16 4:8        65:2 66:5,9 7I:3,4
         60 178:3
                                 55:24
                                                            6:5,I2,I3,17 I2:2    72:16 73:14,16
       look  23:24 25:23
                                making 33:4,10              14 616:9,19 17:I     74:2,4 75:16
         30:24 31:10 33:9                                 17:4 23:24 24:10       76:12,14,24 8I:9
                                management
         33:13 47:15 54:20                                24:25 30:20 40:5       82:4 83:1 84:6,11
                                  t2:25
         6l:24 63:12 69:23                                49:19 51:19 55:15      85:5,5,10 86:1
                                manager 12:16
         75:15 77:9 8l:19                                 63:7 64:7 65:8         87:19 90:9
                                manner l:6
         82:16 83:1 I                                     66:15 75:15 76:19     mess 39:4
                                manufacturer
       looked 43:18 59.4         26:13,18
                                                          85:15 88:25 937       message 36:19
         6I:23 83:24 90:23                                93:15 94:5,7           37:4,9
                                maps 79:21
       looking 7:25 8:10        marathon 9:20             95:19                 messages 23:9,19
         44:6 80:18
                                march I4:2I              mcgee's 7:10           mile 64:15,21
       looks I8:8 49:23          15:19 54:6,23
                                                         mean l2:7 22:3          65:17 68:15
         5l:24 54:t7 62:2
                                 55:1
                                                          33:18 38:1,12         mileage 33:25
         63:10 64:15 65:17                                39:7 47:4,7 58:13      49:70,14 5I:14
                                marcos 16:17
         65:20 77:7 8I:17                                 59:6 67:3,14 85:5      54.4 55:10 60:19
                                margie 16:13,14
         82:14 83:9 85:24
                                margie's I6:I6           meant 77:16             63:2 64:4 65:4
       loop 13:16,17            mark   16:2417:20
                                                         medication 10:9         66:10 76:16 81:10
       los 3:13 78:14,22         49:8,13 5I:12
                                                         meet 73:20              82:6 83.3 85:12
       lost 94:9                 54:2 55:8 60:17
                                                         mention 6l:24           88:20
       lot 8:4 30'2 43:4
                                 64:1 65'2 66:8
                                                           62:23 78:6           miles 34:9,10
         47:3 50:2173:17
                                 76:12,13 8l:8
                                                         mentioned 42:2          35:II,2l 49:15
       loud 56:10                82:25 85:9 88:18
                                                           43:10 53:12,17       mind 30:5
       love 27:15               marked   17:2,21
                                                           64:19 66:4 68:20     minivan 47:18
       low 69:24 70:2            49:17 5l:17,20
                                                           72:16 83:20 86:9     minor 68:23
         9l:12
                                 54:7 55:I3,16

                                                                                             Page 9
                                            Veritext Legal Solutions
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.294 Page 35 of 44



       [minutes - okay]

        minutes    49:4                     n     nonparty 4:7                              occurring 59:I7
         68:11 80:14
                              n 4:I 6:1214:19     normal 39:8                                 60 1 72:2 92:4,7
        misplaced 94:9          15:23
                                                  normally 67:4                             oceanside l4:3
        misstating 44''22     name 6:10,13        northbound 73:8                           october 63:4,I5,18
        mma    I:7 2:7
                                14:17 15:21 16:12
                                                  nose 48:19                                  63:24 64:3,11,24
        mom    16:8,10 36:7
                               33:2 42:16,17
                                                  note 77:9                                 offended l6:19
         4l:10,16,20,21
                               96:22              noted  94:21                              offer   94,3
         92:I9                navigation 79:13    notes 6l:1277:20                          offered 83:20
        mom's 16:12            79:17,19,20 8I:2,5
                                                  notice 4:7 16:25                          office 7:10 34:6
        moment 49:19           83'2186:6,11,20                  17:7,1419:10                offices 3:4
         51:19 54:9 55:15
                               86:22
                                                               39:1,22,23 40:2,6            oh   50:25 69:18
         60:24 63:7 64:7                                       40:10,1 6 42:13,25            74:8,11 80:5 84:7
                              near 59:19 6I:22
         65:8 66:15 76:19                                      44:2 59:21,23                 85:3 93:5
                              necessarily 87:10
         81:14 82:10 83:6
                              necessary 10:1                   60:1,9 69:2                  oil I 1 :18
         85:15 88:25
                                35:6
                                                              noticed 56 16                 okay 6:10 7:6,22
       monaco 84:19           need 7:8,I9 9:20                 6I:15 67:8                    8:I,12,13,16,17,20
       money 9:3,7,10           36:17 45:12,19                notices         86:1           8:219:2210:9,19
         25:6
                                91 :10
                                                          noticing                59'20       13:13,17 15:14
       monitor    45:5
                              needed 55:24 77:7                69:7                           17:7,13 I8:3,25
        64:18 9l:9,12
                                94:13
                                                          november Il:23                      19:16 20:6,23
        93:16
                              needing        44:19
                                                           66:12 67:12 69:lI                 2I:1,11,15,17,23
       monterey 35:24           53:1   1
                                                           69:15 70:5,72                     22;2,1123:13,22
        35:25 36:4,10                                      77:25 88:13,14                    24:8,13,18,22 26:6
                              needs 45:2I
        78:7
                              negotiations 3l'24          number 4:6 5:3                     26:25 28:6,19
       month     34:14
                              neither 96:18                13:15 19:10 43:20                 29:15 30:8,11
        4l:19,21 42:6,6                                    43:24 449 89:23                   3l:17 32:2 33:3
                              nervous I4:2
        52:13 92:Il                                       numeral 17:Il                      33:23 34:10,24
                               33:21 48:3,7
       months 37:14 79:2      never 19:19 20:l                                o              35:3,5,8,I2,15
        92:13                                                                                36:13 37:l,Il
       morning 66:24
                               47:23 86:12,19             oath 7:ll,I2               96:9
                              new 29:176:8                                                   38:22 39:1,7,13
                                                          objection 2I:18
        68:3 73:2,5                                                                          40:8,16,20 4I'2,14
                              newer 60:12                 obligation 7:14
       motors 5:10 20:18      news 43:7                                                      4l:19 42:2,9,15,19
                                                          obligations 94:2
        20:21 76:5 88:19                                                                     43:7 44:6,12,25
                              ninety       49:l           occasion 57:I9
         9I:4                 nods 8:1                                                       45:12,18,21 46:3,8
                                                           6l:7 65:16 66:l
       move 62:25 80:23       noes 8:1                                                       46:13,21,25 48:1,9
                                                            66:19,22 76:24
       moved I3:7,15          noise 56:13,I7,20                                              48:t6,22 49:2,22
                                                           77:2 85:23 89:7
         15:18                                                                               50:9,1 5,19 51 : 1,1 I
                               56:25 57'5 87:12             90:25
       moving    28:10 84:8                                                                  5l:19,23 52:3,19
                               87:14,18 88:7,12           occasionally 59:20
                               9l:20                                                         53;2,6,15,20 54:1
                                                          occur 67:25 68:5
                              non l9:ll         22:12       69:4 7l:14
                                                                                             54:9,I2,15,I6,22
                               22:14                                                         55:19 56:4,7 57:2


                                                                                                           Page 10
                                            Veritext Le gal   So   lutr ons
                                                  866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.295 Page 36 of 44



       [okay - point]

         57:13 58:2,17,22      opportunity        9:25      paneling 58,24           perform          11:16
         59:12,23 60:7,13      opposed 8:1 59:3             pankey I4 19             performed 57:Il
         60:16 6l:2,3,12,22     9l:l                        paperwork 19:22          perjury          7:15 94:6
         62:5,1I,17,25         order       5:10 36:14       74:24 75:4                 95:10
         63:10,22 64:9,10         49:10,10,74,15l5         paranoid 47:7             person       48:2 55:22
         64:16 65:8,12            49:20,23 5l:14,15        parking       36''25       57:10
         66:3,7,17,18 67:8        5I:23 54:4,5,18             37:12,21 38:16         personal 27:I5,16
         67:20 68:12 69:14        55:10,11 56:22              39:10                  personally 24:22
         69:17,20,23 72:1,4       60:19,20 63:2,3,8        participate 3l:24        perspective 48:1
         72:ll 73:14 74:15        64:2,3,4,8 65:3,3,9      particular Il:7          pertains 96:14
         74:20 75:13,20           66:10)1,16 73:24            29:6,9 30:12 33:3     phone 23:I6,18,24
         76:5,10,19,22,23         76:14,15,16,20              36:14 52:14,19          43:20,24 44:9
         77:I,4,19 78:2,6         81:10,15 82:5,5             53:6 55:l 83:13         72:5 77:10,13
         78 ll,16,I9 79:1,9       83:1,2,7 85:11,16           87:4 89:9               79-2,6
         80:6,21,23 81:1,4        88:19,21 89:1            particularly 44:20       photographs 2l:6
         8l:7,8,I4,I7,24          90:1 6                   parties 96:20             2l:8
         82;2,10,14,24 g3 6   orders l9:ll2I:3             passenger        40:21   picked       47:18
         83:13 84:7,10,14      22:16 49:5                    40:24 4l:4,8,16,22       57:14
         84:2185:1,3,8,18     original 94:4,9,1I             4I:25 47:5 48:5        picking 57:6 62:6
         85:19 86:5,9,18,21    94:12 96:15                  62:2                    picks 57:10
         86:25 87:3,7,13      owned 1l:17                 paul 3:11                 pie  16:2 27:9,14
         88:16,18 89:2,3          26:14 27:20,21          pay 25:5 62:14              27:15
         90:8,16,22,25 9l:4       28:2,I6                 payment 24:25             pin     29   15
         9I:6,9,11,16 92:15   ownership 70:4              payments 24:23            pissed 80:22
         93:5,12,21           owns 48:10                  peeling 69:19             place 44 14 96:7
       old 47:17                            p             penalties 95:10           places 13:23 I5:7
       older 14:10 67:6       p    14:19
                                                          penalty 7:15 94:6           15: 15 52:17 ,21
       once 20:22 36:2        p.m. 2:20 94:21             people 8:4 9:2            plaintiff I:6 2:6
        31:18 45:13 609                                     16:5 22:3 23:10           3:3
                              pacific I4:3,22,25
         78:1 5
                                l5:6,I4                     27:1128:9 32:8          plaintiffs 4:9 94:4
       ones   18:14 45:19
                              page 4:2,6 5:3                39:9 43 4,5 53 I          94:8,11
         9I:13                                              66:5 70:14 72:5,7       please 6:10 16:19
                               31:10 39:21 44:I
       ongoing  37:19                                      74:19                      51:19 54:9,t3
                               44:6 57:21,24
       open 56:9               77:8 79:14 89:18
                                                          percent I6:6,7,8,9          55:15 60:24 63:7
       opened 49:16                                         16:10 27:12,13,18         64:7 65:8 66:15
                               89:22 90:2,3
        51:15 54:5 55:12                                   27:19 36:8                 76:19 81:14 82:10
                              pages I:25
        56:22 57:2 60:20
                              paid 24:19                  percentage 16;3,4           83:6 85:15 88:25
        63:3 64:3 65:3
                              paint 6l:23                   16:4 27:10,11,16        plugged 75:10
        66:11 76:15 81:1 1
                              palomar 2:I8 3:5              2l:17,25 4l:15          point 8:7,15 57:21
        82:5 83:2 85:11
                              panel 58:18 59:18           percy     15:23             58:7 62:19 786
        88:21                                                                        87:9
                               6l:23 62:3

                                                                                                       Page   11
                                            Veritext Le gal So lutions
                                                  866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.296 Page 37 of 44



       [portion - related]
        portion    84:24           69:7,10 70:3,11         purposes 94:ll            42:22,24 43:2,8
        positive   13:   1   I     72:16 73:12,12          pushing 67:6               44:2,14 46:16
         62:9 85:24                79:2 809 92:8           put     20:7 29:15        47:4 48:3 5l:8,25
       possession 18:12          problematic 307               35:14 48:22 67:4      52:2,4,11 53:6
         74:1 88:1               problems 8:5,11               90:20                  54:22,25 56:8,16
       possible 23:21              22:18 29:6,10                        q             57:4,5,I3 58:2,6
        39:18 86:10,15             30:1,9,1134:Il                                     58:23 60:13 6l:17
       potentially 47:5
                                                           quarter       62:3
                                   36:3,15 51:8 53:7                                 62:21 63:14,17,22
                                                           question 8:14,I9
       poway I5:2,4                53:2155:1,3                                       64:23 67:8,20
                                                               16:20 30:21 54:14
        35:10 68:18                60:13 62:18,21                                    69:10,14 73:II,I3
                                                           questions I0'22
       power 47:20                 63:17 64:18,24                                    74:15 77:12 78:16
                                                               23:7 54:12
       pre 4:lI,I7                 65:19 66:3 69:14                                  78:23 79:1,5,10,16
                                                                       19:2
       prefer 50:23                77:4,5 78:23 8I:2                                 79:19 80:12 81:4
       premium 48:23               8l:5,21   82:21
                                                                        r            8l:21,24 82:18,21
       present 3:15                83:14 84:21,24          r  3:4,16 6:1215:23       83:13,17 85:25,25
       president 40:3              87:4,7                    16:14 40:5              86''2187:3,16
       pressure 45:5,11          procedure 94:3,I6         radio 72:6                88:1,6,9 89:11,13
         4611 62:23 63:20        proceed 8:19              ran 58:15 59:7            89:14 90:12,24
         63:24 64:18 69:24       proceedings 26:9          rancho 7I:3,5             92:7,9,10
        70;2,9 74:11,25            96:6,8,I0,16            reach 23:23 24:9        receipt 75:ll,t6
        75:6,23 76:l             process 73:I8 74:3            75:14               receive 19:22
        90:12 9I:9,12              76:6                    read 437 95:5           received l8:21
        92:16,20,23 93.4         produce 75:3             readjusted 62:18           39:18,19 40:10
        93:16                    produced 4:9             reads 40:l                 42:25 54:18
       pretty 42:7,8               17:12,18,24 l8:3       real  19 I               receiving 40:6
        44:17                      18:17 19:12 75:18      reality 47:14            recess l9:4 49:7
       price 3I:25               producing 2I:19          really 33:19 37:25       recollection 36:14
       primarily 48:2            production 4:8             38:1,4,23 48:19          92:6
       primary 34:21             provide   94:5             67:6 79:22             record 6:II I9:l
       prior   96:9              pull  37:21,22,25        rear 62:2                 39:14,25 49:4
       probably 6:22,23            38:1,4,14,23 76:8      reason l0:I9 32:7         73:7 93:22,23
         9:416:9 27:12           pulled 3l:4                33:15 45:19 52:14       96 10,13
         30:19 4l:23 42:l        pulling 37:13              52:19 66:25 949        records 19:13
         44:16 46:18 49.5        pump 30:13               reasonable 9:7           referring 15:9
         56:24 62:23 63:20       purchase   18:18         reasons 57:18             45.4
         69:6 77:18,25            27;5,7 28:19,24,25      recall  10:10 13 6,9     regarding 6:17
         80:8 87:22               29:l 30:24 32:16          13:20 I5:3 20:6          I8:5 2I:12
       problem 22:14              33:11 49:24               20:16,20 28:22         regardless 47:4
        37:19 38:8 53:10         purchased 29:3             29:6,13 3l:8           related   11:10
         53:15,23 58:6,9          3I'2,6,21 34:17,25        32:25 39:22 40:l        I7:1618:12,17
         65:22 67:9,21            50:2,15                   40:6 42:13,19,21        l9:8 2l:2 22:22

                                                                                               Page 12
                                             Veritext Legal Solutions
                                                  866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.297 Page 38 of 44



       [related -   see]

          79:20                replace 26:I4,19           rhyme          45:18       roman I7:II
       relating 22:ll            36:18 37:6               ridden         4L.'21,24   romeo 30:6,18
       relative 96:19          replaced 37:2              ride 32:2193:9             rotated 47:9,12
       release 38:2              46:23 47:l               riding 4I:16               rotating 1 1:18
       relieve 94:I,15         report 49:10               right 6:13 7:2,8           route   68:17 72:21
       remember 7:9,20         reported I:21               9:4,10,2I 12:6,7           72:23
         10:11,17 l2:l           49:14 5I:14 54:4          12:20 I5:5 16:23          row 83:25
          13:2133:2,2            55:10 60:19 63:2          l7:14,25 l8:4,14          rpr  l:23 96:25
         42:16 54:14 6I:9        64:4 65:4 66:10           I9:7 23:6 24:15           rules 7:4 943
         6l:19,20,20 62:5,5      76:16 81:10 82:6          24:23,24 25:l             run  7:3 I7:25
         62:8,8,24 65:18         83:3 85:12 88:20          27:14 28:12 30:23          34:22 35:18
         69:1274:25 77:14      reporter 2:27 7:20          3I:3,5,8,12,14            rv 84:13,I4,16,22
         78:2 79:10 80:1         8:9 94:2,15 96:4          32:ll33:7 34:17            84:24 85:4
         84:1 87:11            representative              35:l36:13,23,24                       s
       rental 25:6               32:25                     39 13,25 40:Il
       rented 47:I3            repurchase 26:14            4I:14 43:10 44:l
                                                                                     s    4:5 5:l 15:23
                                                                                         42:17
       repair 11:11 19:8         26:18                     45:25 46:18,21,23
                                                                                     safe 33:20,24
         19:10,13 2I:3         repurchased                 49:3,23,24 50:1,4
                                                                                     safety 40:l
         22:7,16 37:8 46:5       46:22 47:l                50:11,I3,22 5l:23
                                                                                     sake 22:13 39:25
         46:6,9 49:5,9,I0      request 17:15 86:5          53:10 54:2,17,25
         49:14,I5,I5,20,23
                                                                                     sale l87
                                 93:25 94:13               55:15,22 56:11
                                                                                     sales 32:25
         5l:13,15,23 54:3,5    requested 17:Il             58:12,22 59:l
         54:18 55:9,11,20
                                                                                     san 16:17
                                 96:17                     60:17,24 6l:6,10
         56:22 57:7 587        requesting 79:16
                                                                                     saw 6I:18 62:9
                                                           62:4,14 64:13
                                                                                     saying 7l:16 75:9
         60:18,20 6l:4         requests 4:10               65:1,25 66:2I
                                                                                     says 17:II 47:5
         63:1,3,8 64:2,3,4,8   require 46 6                67;2,11,17,25 70.'2
                                                                                       50:4 89:23
         64:ll 65:2,3,9,13     required 8:24    22:7       70:10,21,25 7I:2,9
                                                                                     scare 48:18
         66:9,1I,16 76:14      reset 45:6                  71:2172:2275:6
                                                                                     scares 48:17
         76:15,16,20 8I 9      resort 84:13                76:1178:2,4,5
                                                                                     scary 47:6
         81:15 82:4,5 83:l     resources I2:7,9            79:9,14 80:3,12,23
                                                                                     scrape 48:20
         83:2,7 85:11,16,20      l2:16                     81:1 82:3 83:9,24
                                                                                     scratched 6I:25
         86:16,25 88:19,21     response 39:8               85:9,15 86 14,15
                                                                                     second 7:19 I9:l
         89:1 90:9,16          responses 7:25              87:3 88:17 899
                                                                                       43:16,17 44:l
       repaired 62:13          review  49:20               89:23 90:1,19
                                                                                      46:16 79:14
       repairs 55:24            5I:20 54:9 55:16           92:8
                                                                                     secure 47:19
         62:15                  60:24 63:1 64:7        rims       25:17
                                                                                     see 18 1,7 2I:ll
       repeat 18:14             65:9 66:15 76:20       rinsed 52:23
                                                                                      23:24 24:10 37:5
       repeatedly 37:2          81:14 82:10 83:6       road 2:I8 3:5                  57:24 5 8: 17 59:15
       repetitive 54:13         85:16 88:25 94:5       rocker 6l:22                    60:3 6I:10 69:23
       rephrase 8:16            96:16                  rode 32:23
                                                                                      74:3,13 75:15
                                                                                      77:20 79:12,14

                                                                                                     Page 13
                                         Veritext Legal   So   lutions
                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.298 Page 39 of 44



       [see - sure]

         86:5,7 90:4         significant    10:3        southern l:2 2:2        steer 87:10
       seeing 58:2,23          30:I 46:6 53:20          sparkly 60:4            steering 45:9
         59:13,18 62:6,9     signs   73:25              speak 90'25               69:18 87:8 88:3,7
       seen 17:4 22:16       similar   32:10            speakers 7I:23            9l:20 93:13
        37:9 39:23 9l:6        73:17                    speaking 7:22           stick     30:24
        9l 13                single 59:17 67:23           89:22                 sticking 2l:14
       sell 25:20              67:24 70:23              specific 6:24 79:5      sticks 30:5
       send 94:3             sisters 26:17                8l:21                 stipulate 94:I
       sent 39:15            sit  79:6 80:9             specifically 63:22      stipulated 94:19
       september 1:16        sitting 7:10                63:25                    94:20
         2:20 6:196:23       six  209 42:175:5          spell 6:10              stolen 94:9
       serena 15:23,24         79:192:13                spinning 25:17          stop 69:4,6
        4I:12,16,24 92:15    skip 49:lI                 splatter 58:5,I2        stopped 77:21,25
       service 23:I0,15      slight 22:24               splotchy 59:8           stranded 9l:17
        42:16,17,22 43:l     slow 67:7                  spoke 90:14             street l4:3 15:I,6
         43:Il 44:4 464      sluggish 66:24             spot 70 I5,23,25          48:17
         55:19,23 6l:3         67:2                       72:9                  streets 68:24,25
        64:10,15,21 65:12    sluggishness 69:2          squeak 88:5             stretch 7I:4 72:8
         73;15,19,20,23        93:l                     squeaking 87:10         strike    42:20 49:12
         74:5,13 76:9        smaller 74:24                87:14,18 88:3,7         52:15
         85:19 87:22,24      smoothly 7:5                9I:20 93:13            study ll:7
         89:8 90:9 91:1      software 79:20            stack      17:18 18:16   stuff 9:5,12 34:22
       services    40.3      solara 28:2129:7             l8:23                 subject    15:8,9,10
       set l88     96:7        29:12,17                stand      30:1   1        15:16,25 16:3
       shaking 8:I,7         solely 5l:24              start 37:ll                1 8:5 19: 14 2l:20

       shoot 24:l            solid  59.5,6             started 38:1 70:5          26:23 27:16,23
       shop 30:2 47:18       somebody 40.'24           starts 60:5                28:I,2,I3,16,20
       shorthand 2:2I          4I:4 73:20              state 6:10 11:6            29:18,22 32:16,18
         96:3,I1             somewhat 7:9                95:1196:4                34:19 36:1,7,16
       shortly   49:6         47:l 54:13               stated 95:8              subscribed 96:21
       show 8:6 9:1          soon 59:21                states l:7 2:1267        substance 43:13
       showed 16:2 88:2      sorry 14:2,3 40:8           40:I 57'22 69:24       suite 2:18 3:6,12
       shows 2I:19 45:10      49:12 69:18 76:12          77:10                  super 66:24 84:5
         73:24                77:19 93:2               static 74:12             suppose 18:18
       side 57:25 58:5,13    sort l8:7 68:23           staticky 72:9            supposed 18:15
         58:16 68:24 69:19   sound 3l:12 7l:14         station 48:25              80:I4,17
         73:3                 7I:24 72:I               status 44:11             sure 6:23 II:25
       sides 58:20           sounds     44:19          staying 38:8,11            19:3 38:15,18
       signature 89:17,20     45:24 7l:19 l4:21          84:10,11                 4l 17 52:2 58:4
         90:2,4,6 94:5       south  l4:3,22,25         stays  38:4               70:13 7I:16,22
         96'24                I5:6,I4                                            72:7 79:22 86:18


                                                                                              Page 14
                                        Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.299 Page 40 of 44



       [surprised - two]

       surprised 39:8    testifying 96:9                    20:24 25:5,8         title    l2:15
       swapped 50:5,7,20 testimony I0:20                    27:13,22 28:2,15     today    7:25 8:22
       sworn      6:6           44:23 96:13                 307 31:5,15            10:20 I7:24 I8:3
       symbols 9l:7           text 23:9,14,18               3 5: 10 36:8 3l :I     19:13 22:13 29:19
       system 8l:2,5          texting 23:16                 45:17 46:16 49:ll      34;4,'7,13 62:12
               t              thank 94:18                   49:24 51:15 54:5       65:23 69:8 72:20
       t    4:5 5:7
                              theirs    43:5                55:11 56:16,24         79:6
       taillight      36:22
                              thereof  95:6                 57;2,6 58:23         token     8:3

           37:l
                              thing 7:8,19 36:22            59:24 60:20 63:3     told  39:5 46:5
                                389 70:13 90:19             64:17 65:5 66:4        53:22 73:11
       takata 43:8 86:1
       take 6:16 7:12,22      things 4:8 8:9 2I:5           66:11 68:7,8,9       top 40:l
         8:9 9:21 19:16
                                2l:6 35:18 39:9             69 15 70 5,11,23     torque 47:20
         20:10,13 28:9
                                39:13 45:24 47:8            7l:14 74:16,25       towed 25:3
         30:132:2,5,8 45:3
                                64:20 74:7,12,14            77:6 78:22 79:1      toyota 28'2129:7
                                74:I7,25                    79:22 80:19 81:11      29:12,17
         49:4,19 51 :19
         54:9 55:15 60:24
                              think 9:4l0:l                 83:3 84:7,8,12       transcribed 94 16
         63:7 64:7 65:8
                                13:10 18:2,21               86 11,22,23 88:6,9     96:ll
         66:15 68:9,17,24
                                2l:1,12 22:18               88:21 89:10,12       transcript  9:24
         74:II,l3 76:19         23:8,13 24:16               92:l,l,ll93:4,8        94:4 96:12,15,17
         78:13 81:14 82:10
                                28:23 29:24 30:23        93:16 94:2196:7         transfer 18:9
         83:6 85:15 86:23
                                3I:2 34:2 36:6,11      times 8:4,22 20:6         transiently 84:5
         88:25
                                37:8 39:17 42:2          20:9,20,23 34:14        treiber 40:3
       taken 2:11 6:19          42:17 58:4,11            35:25 37:17 40:22       trial l0:6
         7:3 8:3 10:9,13,16
                                60.3 6l:910:10           4I:19,21,24 56:I        tried25:20
         20:20,22 35:20,23
                                75:23 78:9,15             57:13 59:15 67:20      trim 69:18
         3l:15 78:19 96:6       80;19,24,25,25           74:21,23 75:2,5,22      trip36:4
       takes 74:l               84:4 9I:25 93:12         75:23 76:179:5          triple 2l:16
       talk  72:5,7
                                93:17                  tinted 25:15              trips 35:20,23
       talked  15:18 26:10
                              thinking l2:4            tire 45:5,16 46:ll          36:10 78:9
         42:15 46:15 9l:19
                              third    31:10 43:19       47:18 62:23 63:20       true  95:7,9,11
                                77:8                     63:23 64:18709            96:13
       talking 36:24
         74:12
                              thirty  68:11              74:11,25 75:5,23        truth 7:15
       technically 39:I9      thought 70:7,14              76:190:ll9l:9         try    9:l72:13
       tell   7:14 8:18 9:9
                                70:14                      9I:12 92:76,20,23     trying    59:16

           38:10 46:10
                              three 12:14 30:14            934,16                turn    17:10 3l I

       tellsI7:8
                                4l:23 43:19 45:17      tires    11:18 20:4,7      38:14 44:1901
                                60:9 83:24                 36:17 44:19 45 l      turning 38:19,23
       tennessee I4:16
       test  9:19 32:2,5,19
                              time 9:5,11,25               45:tl,l2,l3 47:8      turns 7:22
         33:21
                                10:6 1I:14,22              47:1153:11 58:19      two     14:13   2l:20
       testifies 6:6            13:1,18 17:8               58:19 77:7 80:25       24:l 42:23 43:ll
                                18'21 19:23 20 I           90:20                  67:15 75:18 91:11


                                                                                                  Page 15
                                         Veritext Le gal  lutions
                                                           So
                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.300 Page 41 of 44



       [two - weird]

         93:9                usa l:8    2:8 22:23       62:11,22 63:2,14      wallace 3:4I9:I
       type   40:13              22:25 23:4 39 16       63:18 64:10,13,17       2I:22 24:3,12
       types 33:13 35:18         39:22 40:2             65:4,12,15,I9,23       30:3 31:18 39:11
         64:19 73:24         use 9:134'2135:3           66:10,18 67:9          47:15 52:4 72:12
       typical 9:l 42:7,8     35:17 72:5                69:8 7l:24 76:2        73:7 75:19 79:24
       typically 35:17       usually 34:16 383          76:23 77:1,6           84:18 94:14,20
         40:23,24 4l.4        41 : 10 45:t5,16          78:ll,l9 79:7         wallet 9;4,7,10,13
         45''21 48:14,15      73:25                     8l:2,5,10,25 82:6     want 8:4,7,25
         55:22 57:10 68:17              v               82:18,22 83:3,14       17:25 22:24 32:12
         73:18 93: 10                                   83:17 85:5,12,19       33:19 7I:21,21
                             v  16:13
                                                        85:22 87:4,8,13       wanted 18:20
                 u           value 25:23
                                                        88:2,20 89:3,6,10      30'21
       u.s.a.6:15,18         variations 68:24
       uh 31:16 88:8         various 17:25              90:8 91 :7,16,24      warning 9I 6
                             vegas 78:20
                                                        92;7,10,r9,22,25      warranty 30:8
         89:19 9I:21
       undersigned 96'3      vehicle 8:5,11 15:8        93:13,15,18           wash 5l:24 52:I
                                                      vehicles 26:22,25         52:12 53:13,18,21
       understand 7:17         15:9,16,25 16:3
                                                       27:17 28:12,15           54:19,23 55:4
        8:14,19 9:16 l0:7      17:16 18:6,9,13,19
                                                        29:16,2133:9,13         59:21,24 60:10
         15:1217:17 42:9       18:2219 9,14,16
         46:21 59:16           19:23 20:7 2l:2,7
                                                        48:1 0                  63:Il,2l l6:3
       understanding          2l:9,13,20,25 22:6
                                                      verbal     7:25 8:10     79:23 80:16 81:18
                                                      versus     20:21         8I:25 82:15,19
        24:18,20 38:16        22:13 24:78,23
         40:10,13,17 46:25    25:3,13,20,23
                                                      vice    40.3             83:10,18
                              26:14,19,23 27:17
                                                      videos 2I:6,8           washed 52:16 60'2
        67:17
                                                      videotaped 4:7           63:14
       understood 8:20        27:22 28 1,2,13,16
         77:21                28:20 29:10,I8,22
                                                      visit 37:3 46:15        washes 52810:8
                                                        57:7 58:7 62:6,18      83:25 84:3
       unfortunately          3I:3,6,22,25 32:2
         30:6                    32:5,6,16,I9 34:l
                                                         69:11,2170:ll        water 30:13
       unit 79:20                343,I1,17,19,25
                                                         80:1,7 ,24 86:16     way 38:23 50:1 I
                                                        90:13,17               54:20 62:1 63:12
       unite l2:70,10,12      35:20 36:1,3,7,16
        l2:15 13:13,24        39:2 40:14,22
                                                      visited  20:3            81:19 82:16 83:11

        35:1,9 4I:3 68:13     4I:4,8,22,25 44:27
                                                      vista 14:15 15:22       w^ze 35:14 68:21
                              45:7,10 46:22
                                                      visually 60:3           we've 22:16 60:25
        68:18 77:2178:4
                                                        6l:10,20               82:Il
       united l:12:l          47:1,20 48:4,12,14
       unusual 42:6           49:25 5I:7,7,9,14
                                                      volume 65'2I            website 25:23
       update 43:18           5l:25 52:12 54:4
                                                      vs   l:7 2:7            wednesday 1:16
                              55:1,4,10,19,23                   w             week  34:15,16,I9
        79:18,19 83:22
                                                                               35:15 40:23
        86:6,11,20,22         567,19 57;6,7,11        wait    54:14 80:3,10
                                                                              weeks 2l:2124:l
       updated 79:12,21       57:14,18 58:7,10          83:21
                                                                               30:14 75: 18
       updates 79:17          58:20,25 59:10,15       waited 80:5,13
       upfront 24:19,25       59 19,24 60:14,19       waiting 43'5            weird 66:24 70:22
                              6l:3,6,14,15 62:6

                                                                                         Page 16
                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.301 Page 42 of 44



       [went - z]

       went 9:5,1I Il:6               writes l3:23
          75:3 80: 19 86:4            writing 7:20 44:13
       west 13: 10                    writings 18:5 19:8
       wet 59:8                           2l:1,6 22:11,17,22
       wheel 45 9 50:5                written 23:3,7
        58:3 69:18 88:3,7              24:15 39:15
        9I:20 93:13                   wrong 37:5
       wheels 47:21 507               wrote 44:10
         5   0: 1 0, 1 | ,12,t3 ,22   wvgx l:7 2:7
         50:23 5l:I 57:22                          x
        58:25 59:19
                                      x 4:1,5 5:l
       whereof 96:21
                                                   Y
       whiptail 13:16,17
       white 59:II 60:4               y    14:19
       wife 47:7                      yeah 32:7 38:20
       william l:5 2:5 3:4             39:10 85'2 86:19
        3:16 14:6 40:5                year 27:3 28:22
       wilshire 3:12                   88:14
       windows 25 15                  years l2:14,18
       witness 4:7 l2:3                14:23 43,5 47:17
         3I:19 526 70:18              yeses 7:25
         73:9 80:1 84:19              younger          4l:ll
         96.,21                                    z
       witnesses 96:8                 z    16:13
       wondering    18:16
       work 5:10 11:13
        19:17 35;3,9,15
         4l:2,3 57:lI,16
         66:23 67:21 68:l
         68:6,6,1012:25
         73:24 76:6 77:18
       worked        12:21
         13:23
       working    8:8 12:6
         I2:9,12,22 13:5,18
         33:134:25 35:5
         68:12 77:21,23,25
         78:3
       worrisome 46:I
       write      80:17



                                                                                Page 17
                                                   Veritext Le gal    lutrons
                                                                     So
                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.302 Page 43 of 44




                               Federa-I Rules of Civil     Procedure
                                               Rule   30



             (e) Review By the Witness; Changes.
             (1) Review; StatemenL of Changes. On request by the
             deponent or a party before the deposition                  is
             completed, the deponent must be allowed 30 days
             after     being notified      by the officer       that the
             transcript         or recording    is avaifable     in which:
             (A) to review the transcript              or recording;     and
             (B) if      there are changes in form or substance, to
             sign a statement listing            the changes and the
             reasons for making them.
             (2) Change s Indicated         in the Officer's       Certificate.
             The     officer    must note in the certificate           prescribed
             by Rule 30 (f) (1) whether a review was requested
             and, if      sor must attach any changes the deponent
             makes     during the 30-day period.




             DISCLA]MER: THE FOREGOING FEDERAL                 PROCEDURE RULES

             ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
             THE ABOVE RULES ARE CURRENT AS OF APRIL I,
             2019.      PLEASE REFER TO THE APPL]CABLE FEDtrRAL RULES

             OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:19-cv-00513-MMA-WVG Document 22-4 Filed 01/24/20 PageID.303 Page 44 of 44


                        VERITEXT LEGAL SOLUTIONS
              COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

         Verj-text Legal Sol-ut.ions represents that the
         foregoing transcript is a true, correct and complete
         transcript of the colloquies, questions and answers
         as submitted by the court reporter. Veri-text Legal
         Sol-ut.ions further represents that the attached
         exhibits, if dny, are true, correct and complete
         documents as submitt.ed by the court reporter and/or
         attorneys in relation to this deposition and that.
         the documents were processed in accordance wit.h
         our litigation support and production standards.
         Verj-text LegaI Solutions is committed to maintaini-ng
         the confidentiality of client and witness information,
         in accordance with t.he regulations promulgated under
         the Heal-th Insurance Portability and Accountability
         Act (HIPAA) r ds amended with respect. to protected
         health information and the Gramm-Leach-Bliley Act, as
         amended, wj-th respect. to Personally fdentifiable
         Information (PII). Physicaf transcripts and exhibits
         are managed under strict facility and personnel access
         control-s. Electronic f il-es of documents are stored
         in encrypted form and are transmitted in an encrypt.ed
         fashj-on to authenticated parties who are permitted to
         access the material. Our data is hosted in a Tier 4
         SSAE 76 certified  facility.
        Verj-text Legal Sol-utions complies with al-l federal and
        State regulations with respect to the provisi-on of
        court reporting services, and maj-ntains its neutrality
        and independence regardless of relationship or the
        f inanci-al- outcome of any litigation.    Veritext requires
        adherence to the foregoing      professj-onal and ethical
        standards from all- of its subcontractors in their
        independent contractor agreements.
        Inquiries about Veritext Legal Solut.i-ons'
        confidentiality and security policies and practices
        shoul-d be directed to Veritext's Cfient Services
        Associates lndicated on the cover of this documenL or
        at www.veritext. com.
